 

Exhibit 10.8

AMENDED AND RESTATED CONTRACT

Boeing No. BSC-2000-001

BETWEEN

IRIDIUM CONSTELLATION LLC

AND

THE BOEING COMPANY

FOR

TRANSITION, OPERATIONS AND MAINTENANCE, ENGINEERING

SERVICES, AND RE-ORBIT

OF THE

IRIDIUM COMMUNICATIONS SYSTEM

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE

COPY FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY

REQUEST. OMISSIONS ARE DESIGNATED [***. . .***]. A COMPLETE VERSION OF THIS
EXHIBIT

HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

Execution Version



--------------------------------------------------------------------------------

 

List of Amendments

to

the Original Contract

 

Amendment
Number

  

Description

001    See Amendment #001 Summary 002    Annex 5, Paragraph 2.2.5 003    Article
20 - Added EEOC 004    Add Annex 11, “Letter of Credit” 005    Add Annex 12,
“Letter of Credit for March 2003” Payment Draw Down 006    Amended and Restated
Contract 007    De-orbit Price Revision 008    Added Annex 17, “Group Call
Functionality” 009    Revised Revenue Sharing 010    Amended and Restated
Contract: Retirement of Promissory Notes and Personal Property Liens and Revise
Letter of Credit 011    Discontinuance of Additional Fee Payments; Revised EPA
012    Added Annex 18, “Broadband Functionality” 013    CY 2006 T&M Billing
Rate(s) for Special Projects

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE

COPY FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY

REQUEST. OMISSIONS ARE DESIGNATED [***. . .***]. A COMPLETE VERSION OF THIS
EXHIBIT

HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------

 

ARTICLE 1.   SUBJECT MATTER OF CONTRACT      2    ARTICLE 2.   PRICE, TAXES, AND
PAYMENT      14    ARTICLE 3.   OWNER-FURNISHED FACILITIES, EQUIPMENT,
INFORMATION, AND THIRD-PARTY MAINTENANCE AND TECHNICAL SUPPORT AGREEMENTS     
14    ARTICLE 4.   CHANGES      16    ARTICLE 5.   ACCEPTANCE, INSPECTIONS AND
QUALITY CONTROL      16    ARTICLE 6.   DELIVERY      17    ARTICLE 7.  
EXCUSABLE DELAY      17    ARTICLE 8.   INDEMNIFICATION/INSURANCE      18   
ARTICLE 9.   RE-ORBIT RIGHTS AND OBLIGATIONS      21    ARTICLE 10.   ASSIGNMENT
     24    ARTICLE 11.   LIMITED WARRANTY      24    ARTICLE 12.   TERMINATION
FOR DEFAULT      26    ARTICLE 13   DEFAULT BY OWNER      27    ARTICLE 14.  
LIMITATION OF LIABILITY      27    ARTICLE 15.   INTELLECTUAL PROPERTY      28
   ARTICLE 16.   DISPUTE RESOLUTION      29    ARTICLE 17.   EXPORT CONTROL     
30    ARTICLE 18.   PERMITS AND LICENSES      31    ARTICLE 19.   DISCLOSURE AND
USE OF INFORMATION BY THE PARTIES      31    ARTICLE 20.   NONDISCRIMINATION,
EQUAL OPPORTUNITY, AND OTHER REQUIREMENTS      32    ARTICLE 21.   NOTICES     
33    ARTICLE 22.   MISCELLANEOUS      33    ANNEX 1   IN-ORBIT INSURANCE POLICY
     37    ANNEX 2   RESERVED      38    ANNEX 3   STATEMENT OF WORK FOR
IRIDIUM® SYSTEM OPERATIONS AND MAINTENANCE      39    ANNEX 4   STATEMENT OF
WORK FOR IRIDIUM® SYSTEM RE-ORBIT      54    ANNEX 5   PRICE AND PAYMENT
SCHEDULE      57    ANNEX 6   BASELINE TASK ORDERS FOR TASK-ORDERED O&M SERVICES
     65   

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE

COPY FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY

REQUEST. OMISSIONS ARE DESIGNATED [***. . .***]. A COMPLETE VERSION OF THIS
EXHIBIT

HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------

ANNEX 7   DISPUTE RESOLUTION PROCEDURES      66    ANNEX 8   RESERVED      69   
ANNEX 9   U.S. GOVERNMENT INDEMNIFICATION CONTRACT      70    ANNEX 10  
RESERVED      71    ANNEX 11   RESERVED      72    ANNEX 12   RESERVED      73
   ANNEX 13   BINDER LETTERS FROM OWNER’S INSURANCE AGENT      74    ANNEX 14  
INSURANCE AGENT’S LETTER CONFIRMING SCHEDULE A RISKS ARE COVERED WHEN SCHEDULE B
IS IN EFFECT      75    ANNEX 15   SF30 EVIDENCING USG APPROVAL TO CHANGE
IN-ORBIT INSURANCE POLICY      76    ANNEX 16   RESERVED      77    ANNEX 17  
GROUP CALL FUNCTIONALITY      78    ANNEX 18   BROADBAND FUNCTIONALITY      79
   APPENDIX 1   REFERENCED DOCUMENTS FOR AMENDED AND RE-STATED CONTRACT BOEING
NO. BSC-2000-001   

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE

COPY FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY

REQUEST. OMISSIONS ARE DESIGNATED [***. . .***]. A COMPLETE VERSION OF THIS
EXHIBIT

HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------

 

AMENDED AND RESTATED CONTRACT

THIS AMENDED AND RESTATED CONTRACT (including all annexes and addenda hereto, as
amended, modified or supplemented from time to time hereafter, this “Contract”)
is made and entered into as of May 28, 2010 (the “Effective Date”) between
IRIDIUM CONSTELLATION LLC, a Delaware limited liability company (“Owner”), whose
obligations arising hereunder shall be guaranteed by Iridium Satellite LLC, also
a Delaware limited liability company and the parent of Owner (“Iridium
Satellite”), and THE BOEING COMPANY, a Delaware corporation (“Boeing”) (Owner
and Boeing are each referred to as a “Party” and collectively referred to as the
“Parties”).

PREAMBLE

WHEREAS, Owner and Boeing are parties to a Contract (Boeing No. BSC-2000-001)
for Transition, Operations and Maintenance, Engineering Services, and Re-Orbit
of the Iridium Communications System, dated as of December 11, 2000 (as
heretofore amended by Amendments Number 001 through 013, the “Original
Contract”), pursuant to which Boeing provides, among other things, operations
and maintenance services in support of the Iridium Communications System,
defined below;

WHEREAS, the Parties have agreed to amend and restate the Original Contract to
provide, among other things, (i) for annual price reductions for the operations
and maintenance services provided to Owner by Boeing hereunder and (ii) Owner
with the ability to achieve additional scope of work and cost reductions on the
terms and subject to the conditions set forth in this Contract (including as a
result of the conversion of this Contract, for most services provided by Boeing
to Owner hereunder, from a firm fixed price contract to a Time & Materials
Capped Price or T&M CP contract, defined below); and

WHEREAS, it is the Parties’ intention that Boeing’s responsibilities under this
Contract shall be equivalent in all material respects with Boeing’s
responsibilities performed under the Original Contract, including that: (i) as
of the Effective Date and subject to future O&M Scope Modifications, as defined
below, Task-Ordered O&M Services, as defined below, shall include all services
previously provided by Boeing to Owner under the Original Contract (other than
Special Projects (as defined in the Original Contract)), including Steady State
O&M Services (as defined in the Original Contract); (ii) as of the Effective
Date and subject to future O&M Scope Modifications, Boeing’s responsibilities
for overall end-to-end technical and programmatic maintenance of the ICS shall
be identical to those provided under the Original Contract; and (iii) the
compensation payable to Boeing by Owner under this Contract for Task-Ordered O&M
Services pursuant to this Contract shall be subject to a maximum annual amount
as provided in Article 1.4.2.4.

WHEREAS, in partial consideration of the amendment and restatement of the
Original Contract, Owner and Boeing have agreed to enter into the NEXT Contract,
defined below, pursuant to which Boeing will receive a significant role in the
development and operation of the Iridium

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE

COPY FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY

REQUEST. OMISSIONS ARE DESIGNATED [***. . .***]. A COMPLETE VERSION OF THIS
EXHIBIT

HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

1



--------------------------------------------------------------------------------

NEXT System, as defined below;

NOW THEREFORE, the Parties agree to amend and restate this Contract to continue
performance under the following terms and conditions:

CONTRACTING TERMS AND CONDITIONS

 

Article 1. Subject Matter of Contract

1.1 Background

1.1.1 Amendment and Re-Statement of Original Contract. Boeing and Owner have
heretofore entered into the Original Contract. The Parties wish to amend and
restate the Original Contract in its entirety as herein set forth as of the
Effective Date.

1.1.2 Steady State O&M Services Transition to Task-Ordered O&M Services. Under
the Original Contract, Boeing performed the Steady State O&M Services on a firm
fixed price basis. From and after the Effective Date, the Steady State O&M
Services shall be discontinued and replaced by the Task-Ordered O&M Services,
which shall performed on a T&M CP basis, defined below, subject to the Annual
O&M Price Cap, defined below.

1.1.3 Special Projects Transition to Task-Ordered Engineering Non-O&M Services.
Under the Original Contract, Boeing performed engineering support services for
projects outside the scope of the Steady State O&M Services which pertained to
the addition of new functionality to the ICS and which were incorporated
pursuant to Annexes 17 and 18 to the Original Contract (“Special Projects”).
Special Projects were performed on a Time & Materials basis. From and after the
Effective Date of this Contract, Special Projects shall be discontinued and
replaced by the Task-Ordered Engineering Non-O&M Services.

1.1.4 Re-Orbit. Under the Original Contract, Boeing was obligated to perform
Re-Orbit, subject to the terms of Articles 9.4, 9.5 and/or 9.6 thereof, on a
firm fixed price basis. From and after the Effective Date of this Contract,
Boeing’s obligations to perform Re-Orbit shall continue under this Contract,
subject to the terms of Articles 9.4, 9.5 and/or 9.6 of this Contract.

1.1.5 Group Call Functionality. Boeing and Owner have agreed that, concurrent
with the execution and delivery of this Contract, Boeing, Boeing Management
Company, a wholly owned subsidiary of Boeing (“BMC”), Owner and Iridium
Satellite shall enter into Intellectual Property Rights License Agreement No.
BMC-2010-1455, pursuant to which BMC and Boeing shall, among other things,
license to Iridium Satellite certain intellectual property rights related to the
Group Call Functionality as defined in Annex 17, upon Boeing’s receipt of the
consideration specified in the Intellectual Property Rights License Agreement.

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE

COPY FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY

REQUEST. OMISSIONS ARE DESIGNATED [***. . .***]. A COMPLETE VERSION OF THIS
EXHIBIT

HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

2



--------------------------------------------------------------------------------

 

1.1.6 Motorola as Third-Party Beneficiary. The Parties acknowledge that
Motorola, Inc. (“Motorola”) is an express third-party beneficiary of certain
provisions of the Original Contract as set forth therein and that neither of the
Parties intends that this Contract nor any of the amendments to the Original
Contract effected hereby are intended to affect any of their respective
obligations to Motorola thereunder, all of which shall remain in full force and
effect pursuant to the terms of this Contract. Conferring such third-party
benefits to Motorola is a material part of this Contract and Motorola may
enforce such provisions directly against either Party, as applicable.

1.1.7 U.S. Government Indemnification Contract Obligations. The Parties further
acknowledge that each of them has certain obligations to the United States of
America under the U.S. Government Indemnification Contract, defined below, and
that neither this Contract nor any of the amendments to the Original Contract
effected hereby are intended to affect any of those obligations.

1.1.8. Boeing Obligations. Boeing will provide to Owner program management,
engineering, technical, operations and maintenance, and administrative resources
necessary to accomplish the Services, as provided in Article 1.4 hereof.

1.2 Definitions

1.2.1 “Affiliate” means, with respect to any entity, any other entity
Controlling, Controlled by or under common Control with such entity.

1.2.2 “Annual O&M Price Cap” has the meaning given such term in Article 1.4.2.4
hereof.

1.2.3 “Claims” means any and all actions, causes of action, liabilities, claims,
suits, judgments, liens, awards and damages of any kind and nature whatsoever.

1.2.4 “Contract” has the meaning given to such term in the first introductory
paragraph of this Contract.

1.2.5 “Control” and its derivatives means, with regard to any entity, the legal,
beneficial, or equitable ownership, directly or indirectly, of fifty percent
(50%) or more of such entity’s capital stock (or other ownership interest, if
not a corporation) ordinarily having voting rights.

1.2.6 “Deliverable” means Intellectual Property, hardware, software or other
information, data, and/or technology prepared or procured by Boeing pursuant to
this Contract, including any Task Order hereunder, or otherwise.

1.2.7 “De-orbit” means the removal (whether in a controlled, uncontrolled,
natural or spontaneous manner) of ICS satellites and related devices, including
but not limited to,

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE

COPY FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY

REQUEST. OMISSIONS ARE DESIGNATED [***. . .***]. A COMPLETE VERSION OF THIS
EXHIBIT

HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

3



--------------------------------------------------------------------------------

the orbit, Re-Orbit, descent and re-entry through low earth orbit and the
earth’s atmosphere, and landing or falling on or near any part, surface,
structure or other object, animate or inanimate, above, on, at, near, or below
the earth’s surface.

1.2.8 “Excusable Delay” means any of the items listed in Article 7 (Excusable
Delay).

1.2.9 “ICS Useful Life” means the useful life of the ICS as measured by the
ability of the ICS to function as a global voice communication system as
determined by Owner within its complement of sixty-six (66) or fewer LEO
operational satellites.

1.2.10 “Iridium Communications System” or “ICS” means the complete, integrated,
satellite-based, digitally-switched communications system currently operated by
Owner and/or its Affiliates. This term refers collectively to the Space Segment,
System Control Segment, Gateways, Teleport Network, and Technical Support Center
and expressly includes enhancements and additions to the Gateways and its
evolution as required to support continuing ICS operations, but expressly
excludes any element of the Iridium NEXT System.

1.2.11 “Iridium NEXT System,” “Iridium NEXT” or “NEXT” means the new, updated or
enhanced satellites of a Space Segment and, upon written notice from time to
time to Boeing from Owner, such new, updated or enhanced ground elements
(including the Serviced Facilities and System Control Segment as well as
Gateways and Teleport Network, all as further defined in the NEXT Contract) and
such ground elements redeployed from the ICS, and their related software and
equipment, deployed in connection with Iridium’s and/or its Affiliates’ proposed
second generation complete, integrated, satellite-based, digitally switched
communication system. NEXT does not include the ICS, except such ground elements
redeployed from the ICS, and their related software and equipment, which have
been designated as an element of NEXT pursuant to Owner’s notice to Boeing as
provided in this Article 1.2.11.

1.2.12 “NEXT Contract” means the Iridium NEXT Support Services Agreement between
Iridium Constellation LLC, a Delaware limited liability company, and The Boeing
Company for Support Services for Iridium NEXT, dated May 28, 2010, as amended
from time to time.

1.2.13 “O&M Scope Modification” means an Owner-directed addition, deletion or
modification of specified Services under the Task Ordered O&M Services.

1.2.14 “Re-Orbit” means the removal of functional ICS satellites from
operational or storage orbits, and preparation of the satellites for re-entry
into the earth’s atmosphere, including, without limitation, venting of all
remaining fuel, depressurizing the batteries and turning off the electronics,
all in a professionally competent manner and as described in Annex 4 of this
Contract.

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE

COPY FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY

REQUEST. OMISSIONS ARE DESIGNATED [***. . .***]. A COMPLETE VERSION OF THIS
EXHIBIT

HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

4



--------------------------------------------------------------------------------

 

1.2.15 “Services” means all services to be rendered in accordance with Article
1.4 hereof, including but not limited to Task-Ordered O&M Services, Task-Ordered
Non-O&M Engineering Services, Deliverables, and Re-Orbit.

1.2.16 “Statement of Work” means the various individual Statements of Work for
efforts to be provided under this Contract, as more fully defined in Article 1.4
hereof, as the same may from time to time be amended or modified, whether
singularly and/or collectively.

1.2.17 “Steady State O&M Services” means the ICS engineering, systems analysis,
operations and maintenance services performed or required to be performed by
Boeing under the Original Contract in accordance with the then-current Annex 3
Statement of Work for Iridium System Steady State Operations and Maintenance.

1.2.18 “Task Order” means a written order issued pursuant to the terms of this
Contract which describes the requirements, Deliverables, pricing, special terms
and conditions and other Services as agreed to by the Parties.

1.2.19 “Task Order Target Price” means the estimated total dollar value of a
Task Order, calculated by multiplying estimated direct labor hours specified in
the Task Order by the then-applicable T&M Hourly Rates (as defined in Annex 5 of
this Contract).

1.2.20 “Task-Ordered Non-O&M Engineering Services” has the meaning given to such
term in Article 1.4.3 hereof.

1.2.21 “Task-Ordered O&M Services” means ICS engineering, systems analysis,
operations and maintenance Services as directed by Owner pursuant to Task Orders
and/or the Annex 3 Statement of Work for Iridium System Operations and
Maintenance.

1.2.22 “Time & Materials” or “T&M” means a contract basis where payment is made
for: (i) the delivery of direct labor hours at an agreed upon fixed hourly rate;
and (ii) the reimbursement of related direct non-labor expenses; all pursuant to
a specified scope of work.

1.2.23 “Time & Materials Capped Price” or “T&M CP” has the meaning given to such
term in Article 1.4.2.4.1 hereof.

1.2.24 “U.S. Government Indemnification Contract” means the Indemnification
Contract, dated December 5, 2000, among Iridium Satellite, Boeing, Motorola, and
the United States of America, a copy of which is attached hereto as Annex 9, as
the same may be amended from time to time.

1.2.25 Additional definitions are as set forth in the various Articles,
Statements of Work and Annexes referenced in this Contract.

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE

COPY FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY

REQUEST. OMISSIONS ARE DESIGNATED [***. . .***]. A COMPLETE VERSION OF THIS
EXHIBIT

HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

5



--------------------------------------------------------------------------------

 

1.3 Period of Performance.

1.3.1 The period of performance covered by this Contract shall commence on the
Effective Date of this Contract and shall continue for the duration of the ICS
Useful Life.

1.3.2 The period of performance shall immediately terminate upon the
commencement of Re-Orbit pursuant to Articles 9.4, 9.5 and/or 9.6, provided that
Boeing shall complete the Re-Orbit Statement of Work included as Annex 4 to this
Contract.

1.4 Services. Boeing will perform and sell to Owner and Owner will purchase from
Boeing the following Services:

1.4.1 Task-Ordered Services, General. The Task-Ordered O&M Services and the
Task-Ordered Engineering Non-O&M Services shall be authorized by means of
separate Task Orders. Each Task Order shall be governed by the terms and
conditions of this Contract, except those terms and conditions set forth in a
specific Task Order and designated therein as taking precedence over this
Contract.

1.4.1.1 Format of Task Orders. Task Orders will contain at least the following:
(i) the Task Order Number; (ii) scope of work and technical requirements,
including if applicable type, quantity and description of Services;
(iii) Deliverables; (iv) acceptance criteria; (v) performance period;
(vi) required Owner furnished items or data (if applicable); (vii) Task Order
Target Price; (viii) authorized labor hours by labor category and applicable T&M
Hourly Rate; (ix) listing of Key Personnel assigned to Task Order; (x) special
terms and conditions (if applicable); and (xi) execution by authorized
representatives.

1.4.1.2 Task Order Changes. Changes to Task Orders (other than O&M Scope
Modifications which are addressed in Article 1.4.1.3 below) shall be made in
accordance with Article 4 (Changes), subject to Boeing’s submission of a change
proposal providing an estimate of the Time & Material price adjustment
associated with such change, including a detailed and time-phased estimate of
labor hours by labor classification to be adjusted and supported by historical
labor data and other supporting information. When applicable, an agreed upon
change to a Task Order will also result in a commensurate adjustment in the
Annual O&M Price Cap.

1.4.1.3 O&M Scope Modifications. Owner may, from time to time, at Owner’s sole
discretion, and by written notice to Boeing, direct an O&M Scope Modification to
one or more Task Order(s). When requested by Owner, Boeing will cooperate with
Owner to identify and make recommendations to Owner regarding potential areas
for such O&M Scope Modification, including impact to delivered service
(including availability, reliability, risk, QoS, user experience, etc). In the
event an O&M Scope Modification to a Task Order is directed by Owner, then:
(i) Boeing shall immediately acknowledge receipt of the O&M Scope Modification
in writing to Owner and begin performance thereof; (ii) Boeing shall submit a
change proposal with an estimate of the Time & Material price reductions
associated with such change, including

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE

COPY FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY

REQUEST. OMISSIONS ARE DESIGNATED [***. . .***]. A COMPLETE VERSION OF THIS
EXHIBIT

HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

6



--------------------------------------------------------------------------------

a detailed and time-phased estimate of labor hours by labor classification to be
reduced and supported by historical labor data and other supporting information;
and (iii) Owner shall make an equitable adjustment in the Task Order Target
Price and/or delivery schedule by amendment to such Task Order and in the Annual
O&M Price Cap. Any dispute regarding the equitable adjustment of a Task Order or
the O&M Price Cap made pursuant to an O&M Scope Modification shall be resolved
in accordance with Article 16 (Dispute Resolution) of this Contract. The Parties
acknowledge and agree that the foregoing change provisions shall apply to all
O&M Scope Modifications issued pursuant to this Article and that Article 4
(Changes) shall not apply.

1.4.2 Task-Ordered O&M Services. As of the Effective Date, Boeing shall perform
the Task-Ordered O&M Services.

1.4.2.1 Baseline Task-Ordered O&M Services. As of the Effective Date, the
Task-Ordered O&M Services shall include all Services previously provided under
the Original Contract (other than Special Projects), including the Annex 3
Statement of Work for Iridium System Steady State Operations and Maintenance
included therein and in effect immediately prior to the Effective Date of this
Contract (“Baseline Task-Ordered O&M Services”). Subject to the provisions of
Article 1.4.2.1.1, the Baseline Task-Ordered Services are specified in the
series of Task Orders listed in Annex 6 hereof. The Baseline Task-Ordered O&M
Services shall be subject to change only pursuant to an O&M Scope Modification.

1.4.2.1.1 Services Deemed Included in Baseline Task-Ordered O&M Services.
Notwithstanding anything in this Contract to the contrary, in the event one or
more Task Order(s), including those listed in Annex 6 hereof, omits any Baseline
Task-Ordered O&M Services, other than those Services which have been omitted
pursuant to an O&M Scope Modification, such Services shall be deemed to be
included in such Task Order, and Boeing shall continue to provide such Services
as Task-Ordered O&M Services hereunder.

1.4.2.1.2 [***…***].

1.4.2.2 Annual Task Orders for Task-Ordered O&M Services. Task Orders for the
Task-Ordered O&M Services shall be written for annual calendar year periods and
the then-current Annual O&M Price Cap shall apply to all such Task Orders, as
further described in Article 1.4.2.4 below.

1.4.2.2.1 Annual Project Plan for Establishing Task Orders. For each calendar
year for the term of this Contract (other than the 2010 calendar year), Owner
and Boeing will establish and execute new Task Orders for the upcoming annual
period as described in this Article. By no later than September 30 of any year
during the term of this Contract, Boeing shall submit a project plan that
provides a time-phased plan by Task Order for accomplishing all projected
activities to be authorized for the next succeeding annual period, including:
(i) the application of labor resources, including direct labor hours, by Task
Order and

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE

COPY FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY

REQUEST. OMISSIONS ARE DESIGNATED [***. . .***]. A COMPLETE VERSION OF THIS
EXHIBIT

HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

7



--------------------------------------------------------------------------------

subtask within each Task Order; (ii) the applicable labor categories and T&M
Hourly Rates for such labor resources; (iii) the Task Order Target Prices and
total target price for all planned Task Orders for that annual period; (iv) the
sum of all Task Order Target Prices for such annual period, demonstrating that
such sum is less than or equal to the Annual O&M Price Cap; (v) the sum of all
direct labor hours projected for such annual period, with such hours intended to
represent a target amount only and not a binding requirement for the delivery of
such total direct labor hours, and with such amount not overriding the Annual
O&M Price Cap for such annual period; and (vi) Boeing’s proposed plan for
implementing O&M efficiency improvements (additions, deletions or modifications
of processes or approaches that result in a reduction of direct labor hours
and/or direct labor rates) for that annual period, demonstrating to Owner, for
Owner’s approval, that the annual price reduction required per Annex 5,
Paragraph 3.1.3 hereof will be achieved solely as a result of O&M efficiency
improvements and not as a result of any O&M Scope Modification (the “Annual
Project Plan”). The Parties acknowledge and agree that Task Orders for the O&M
Task-Ordered Services for the remainder of calendar year 2010 from and after the
Effective Date have been executed concurrently with the execution of this
Contract.

1.4.2.2.2 Due Diligence. Prior to the final establishment of each Annual O&M
Price Cap, Owner shall have the right to conduct a review on both the T&M Hourly
Rates established in accordance with Annex 5, Paragraph 3.2, except that Owner
shall not have access to financial information considered by Boeing to be
proprietary, and the estimated hours associated with the Task-Ordered O&M
Services as provided in the Annual Project Plan required pursuant to Article
1.4.2.2.1. Boeing shall provide sufficient information to Owner during the
review to allow Owner to validate the Annual O&M Price Cap to be authorized for
the upcoming annual period. Upon Owner’s request, Owner may request that a third
party designated by Owner audit all Boeing information used to support the
review.

1.4.2.2.3 Monthly Review of Annual Project Plan. The Annual Project Plan
prepared in accordance with Article 1.4.2.2.1 of this Contract shall be updated
on a monthly basis throughout the then-current annual period to incorporate any
O&M Scope Modifications or other adjustments as mutually agreed by the Parties.
As part of each monthly update to the Annual Project Plan, Boeing shall provide
certain historical information, including the status of all Deliverables,
program schedules, and financial information as described in this Article
1.4.2.2.3, as well as any other supporting information as mutually agreed by the
Parties. Boeing shall also provide: (i) actual hours and total T&M expense
(hours times labor rate) delivered for each completed month in the then-current
annual period; (ii) a forecast of hours and T&M expense (hours times labor rate)
to be delivered for each future month during the then-current annual period;
(iii) any forecasted variance from the existing Annual Project Plan in the hours
and total T&M expense (hours times labor rate), either higher or lower, for each
future month during the then-current annual period; and (iv) justification
supporting all such forecasted monthly variances, with such justification to
include the underlying work scope and programmatic priorities applicable to such
future months and identifying those portions of the monthly variance that derive
from an approved Project Description Document (as that term is defined in the
Task Orders). If, upon reviewing the justification for any such forecasted
monthly

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE

COPY FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY

REQUEST. OMISSIONS ARE DESIGNATED [***. . .***]. A COMPLETE VERSION OF THIS
EXHIBIT

HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

8



--------------------------------------------------------------------------------

variances with Boeing, Owner concurs with such forecasted monthly variance(s),
then Boeing shall proceed with the work as planned for such future months. If,
upon reviewing the justification for any such forecasted monthly variances with
Boeing, Owner does not concur with any such forecasted monthly variance(s), then
Owner shall disposition such monthly variance as follows:

(a) if the underlying work scope is related to a Task Order, excluding any work
authorized pursuant to an approved Project Description Document (as that term is
defined in the Task Orders), then Owner shall, at Owner’s sole discretion,
either: (1) reduce, modify, delay, or delete the underlying work scope pursuant
to an O&M Scope Modification in accordance Article 1.4.1.3; (2) direct Boeing to
comply with the then-current Annual Project Plan; or (3) coordinate with Boeing
to implement another resolution satisfactory to Owner; or

(b) if the underlying work scope is authorized pursuant to an approved Project
Description Document (as that term is defined in the Task Orders), then Owner
shall, at Owner’s sole discretion, either: (1) reduce, modify, delay, or delete
the underlying work scope pursuant the terms of the Project Description Document
as provided in the applicable Task Order; (2) direct Boeing to comply with the
then-current Annual Project Plan; or (3) coordinate with Boeing to implement
another resolution satisfactory to Owner;

however, in no event shall Owner reduce, modify, delay, or delete any underlying
work scope that is required for Boeing to achieve Boeing’s proposed plan for
implementing O&M efficiency improvements in the Annual Project Plan as provided
in Article 1.4.2.2.1 above. The Parties’ agreement on one or more of such
monthly variances shall not be deemed an amendment to or modification of the
applicable Annual O&M Price Cap established in accordance with Article 1.4.2.4.
No variance from the Annual Project Plan, whether or not mutually agreed by the
Parties, shall be deemed to modify or supersede the Annual Project Plan
established in accordance with Article 1.4.2.2.1, except as otherwise mutually
agreed upon by the Parties. For the avoidance of doubt, Owner’s approval of one
or more monthly variances, whether higher or lower than the same month in Annual
Project Plan, shall not: (x) require that Owner approve any subsequent monthly
variance(s) for the purpose of offsetting an earlier approved monthly variance
(i.e., a subsequent higher variance that offsets an earlier lower variance or
vice versa); or (y) unilaterally permit Boeing to reduce Boeing’s forecasted
hours and / or total T&M expense for any future month included in the Annual
Project Plan.

1.4.2.3 Owner’s Rights and Limitations of O&M Scope Modifications.
Notwithstanding the terms of Article 1.4.2.1.2 and in accordance with Article
1.4.1.3, Owner shall have the right to unilaterally issue O&M Scope
Modifications. Owner shall not have the right to reduce scope with the intent of
performing the work using Owner’s employees or contracting such reduced scope
with any third party supplier, except where the Parties agree that Boeing is
unable to perform the scope of work to be reduced.

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE

COPY FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY

REQUEST. OMISSIONS ARE DESIGNATED [***. . .***]. A COMPLETE VERSION OF THIS
EXHIBIT

HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

9



--------------------------------------------------------------------------------

 

1.4.2.3.1 Effect of O&M Scope Modifications on Re-Orbit. Owner agrees that in
the modification of the scope of any individual Task Order, Owner shall not
knowingly issue any O&M Scope Modification which will prevent Boeing from
successfully performing Re-Orbit as defined in the Annex 4 Re-Orbit Statement of
Work. In the event Boeing determines in good faith that an Owner-directed
modification in scope will prevent Boeing from successfully performing Re-Orbit,
then Boeing shall provide a written technical justification for Boeing’s
concerns. In no event shall such technical justification be based upon the
non-availability of qualified staffing resources or technical expertise where
such qualified staffing resources or technical expertise is otherwise currently
deployed by Boeing to work on any related ICS and/or NEXT efforts. Owner shall
evaluate whether such Owner-directed modification in scope shall prevent Boeing
from successfully performing Re-Orbit, and in the event that Owner agrees with
Boeing’s justification, then Owner shall withdraw the requested modification in
scope.

1.4.2.3.2 Disagreements on Effect of O&amp;M Scope Modifications on Re-Orbit. If
the Parties disagree as to whether such Owner-directed modification in scope
shall prevent Boeing from successfully performing Re-Orbit, then the Parties
shall jointly designate a qualified, internationally recognized independent
third-party consultant experienced in on-orbit spacecraft operations (the
“Independent Consultant”). If the Parties are unable to agree upon the
designation of the Independent Consultant within [***…***] following delivery of
written notification by one Party to the other Party that the designation of the
Independent Consultant is required, each Party shall within [***…***] thereafter
designate a consultant having the same qualifications as the Independent
Consultant and the two consultants so designated shall, within [***…***]
thereafter, designate a qualified, internationally recognized independent
third-party consultant experienced in on-orbit spacecraft operations who shall
serve as the Independent Consultant hereunder. If the two consultants designated
by the Parties are unable to agree upon the designation of an Independent
Consultant within such time, the Parties shall, acting in good faith, repeat the
foregoing process (i.e., each will appoint another consultant) until the
consultants appointed by the Parties shall agree upon the designation of an
Independent Consultant. Each Party shall bear the costs and expenses of the
consultant(s) designated by such Party (if any) and fifty percent (50%) of the
costs and expenses associated with the Independent Consultant. Such Independent
Consultant’s assessment, to include detailed justification and analysis
methodology, but excluding determination of monetary amounts associated with the
modification in scope being assessed, shall be binding upon the Parties. The
Independent Consultant will be directed to provide a response expeditiously, and
in no event more than one month after submission; the Parties will reasonably
cooperate to achieve this goal. Should the Independent Consultant rule in favor
of Boeing (that the proposed Owner-directed modification in scope shall prevent
Boeing from successfully performing Re-Orbit), then Owner shall retract the
Owner-directed modification in scope. Should the Independent Consultant rule in
favor of Owner (that the proposed Owner-directed modification in scope shall not
prevent Boeing from successfully performing Re-Orbit) or if the Independent
Consultant is unable to rule in favor of the Owner or Boeing, then Boeing shall
either: (i) accept and implement the Owner-directed modification of

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE

COPY FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY

REQUEST. OMISSIONS ARE DESIGNATED [***. . .***]. A COMPLETE VERSION OF THIS
EXHIBIT

HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

10



--------------------------------------------------------------------------------

scope, including a commensurate modification to the applicable Annual O&M Price
Cap(s); or (ii) decline to accept and implement the Owner-directed modification
of scope, but still accept a commensurate modification to the applicable Annual
O&M Price Cap(s). Any dispute regarding: (a) either Party’s failure to appoint
an Independent Consultant when required in accordance with this provision; or
(b) the value of the commensurate modification to the applicable Annual O&M
Price Cap(s) associated with any Owner-directed modification in scope shall be
resolved in accordance with Article 16 (Dispute Resolution) of this Contract.

1.4.2.4 Annual O&M Price Cap. Beginning with the Effective Date and continuing
through the ICS Useful Life, the Parties will establish a maximum annual price
for Task-Ordered O&M Services (the “Annual O&M Price Cap”) in accordance with
the terms of Article 1.4.2.2, including Articles 1.4.2.2.1 and 1.4.2.2.2, and
Annex 5. The Parties will establish such Annual O&M Price Cap prior to
January 31st of the annual period to which it applies, and such Annual O&M Price
Cap will be deemed effective no event later than January 1 of such applicable
annual period. The Parties acknowledge and agree that the Annual O&M Price Cap
for the remainder of calendar year 2010 from and after the Effective Date shall
be [***…***] U.S. Dollars ($[***…***] USD).

1.4.2.4.1 Time & Materials Capped Price Basis. Boeing agrees to complete all
Task-Ordered O&M Services for the then-current annual period on a T&M CP basis.
As used in this Contract, “T&M CP” or “Time & Materials Capped Price” shall mean
the performance of Task-Ordered O&M Services on a Time & Materials basis up to
the then-current Annual O&M Price Cap, where Boeing bears all expenses in excess
of the Annual O&M Price Cap necessary to complete such Task-Ordered O&M Services
in the event expenses in the aggregate exceed the Annual O&M Price Cap, all as
further set forth in Article 1.4.2.4, including this Article 1.4.2.4.1 and
Article 1.4.2.4.2. Completion of all Task Ordered O&M Services shall mean
delivery of all such Services, including but not limited to all Deliverables,
specified in each Task Order for the current annual period and compliance with
all acceptance criteria specified in each Task Order for the current annual
period, all subject to the established Annual O&M Price Cap. If Boeing fails to
deliver all such Services and/or fails to comply with all acceptance criteria
for such Services within the Annual O&M Price Cap, then Boeing shall complete
any remaining requirements of such Task-Ordered O&M Services at Boeing’s own
expense and without any increase in the Annual O&M Price Cap and without any
additional cost to Owner. For the avoidance of doubt, while Boeing’s incurred
expenses for individual Task Orders may be less than or greater than the
non-binding Task Order Target Prices for such Task Orders, Boeing agrees to
complete the totality of Task-Ordered O&M Services within each annual period for
an amount no greater than the then-current Annual O&M Price Cap.

1.4.2.4.2 Revision of Delivery Dates Due to Extraordinary Events.
Notwithstanding the terms of Article 1.4.2.4.1, if at any time during the
performance of the Task-Ordered O&amp;M Services, an extraordinary event occurs
or an issue arises relating to the ICS which is of sufficient magnitude that
Owner elects, at Owner’s sole discretion, to implement a re-prioritization of
the efforts to be undertaken by Boeing, then Owner shall, with Boeing’s

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE

COPY FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY

REQUEST. OMISSIONS ARE DESIGNATED [***. . .***]. A COMPLETE VERSION OF THIS
EXHIBIT

HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

11



--------------------------------------------------------------------------------

assistance, reprioritize requirements across the totality of then-current
Task-Ordered O&M Services, and the Parties shall mutually agree to defer
delivery of certain agreed upon Deliverables to a later date within the current
annual period or to a date no later than January 31 of the next annual period or
to such other due date as mutually agreed by the Parties, with such agreement
not to be unreasonably withheld by either Party (“Revised Delivery Date”). Such
Revised Delivery Date(s) shall not result in a change to: (i) the then-current
Task Order Target Price(s); (ii) the then-current Annual O&M Price Cap; or
(iii) any succeeding year’s Annual O&M Price Cap. However, the applicable Task
Order(s) shall be amended to reflect such Revised Delivery Date(s) and/or other
non-price changes resulting from the re-prioritization. By way of example only,
events or issues that may justify the reprioritization of Deliverables by Owner
would include: [***…***].

1.4.3 Task-Ordered Non-O&M Engineering Services. From time to time, Owner may
elect to direct Boeing, pursuant to a Task Order, to perform certain engineering
activities which are outside the scope of the Task-Ordered O&M Services, but
which pertain to the ICS (“Task-Ordered Non-O&M Engineering Services”). Such
Task Orders will be issued on a T&M basis as set forth in Annex 5 hereof. If
mutually agreed by the Parties, Task Orders for Task-Ordered Non-O&M Engineering
Services may also be issued on a firm fixed price basis, with necessary firm
fixed price provisions included in the Task Order as required. Owner may
terminate a Task Order issued pursuant to the Task-Ordered Non-O&M Engineering
Services at any time and at Owner’s sole discretion, subject to [***…***]
advance written notice being provided to Boeing. In the event that Owner elects
to terminate a Task Order issued pursuant to the Task-Ordered Non-O&M
Engineering Services, then Boeing shall be paid the applicable T&M expenses
incurred under such Task Order (or actual costs incurred, plus profit thereon,
in the event the Task Order was issued on a firm fixed price basis) through the
date such termination is effective, not to exceed the Task Order Target Price
for such Task Order.

1.4.4 Re-Orbit. Boeing shall perform the engineering, technical and operations
Services described in the Statement of Work for Iridium System Re-Orbit,
included as Annex 4 hereto, on a firm fixed price basis as provided in Annex 5,
Paragraph 6.0 hereof, in support of the ICS, when required pursuant to Articles
9.4, 9.5 and/or 9.6 hereof.

1.4.5 Key Personnel. The successful performance of the Task-Ordered O&M Services
and Task-Ordered Non-O&M Engineering Services is dependent upon the skills,
experience and retention of the Boeing personnel assigned to these efforts and
all Boeing personnel assigned for direct charge to such Services are hereby
designated as “Key Personnel.”

1.4.5.1 Listing of Key Personnel. Boeing shall provide a list of Key Personnel
to Owner as part of each Task Order for Task-Ordered O&M Services or
Task-Ordered Non-O&M Engineering Services. This listing of Key Personnel shall
specify the applicable Boeing Labor Category of each Key Personnel as defined in
Annex 5, be maintained current by Boeing, and be provided to Owner from time to
time on a schedule as agreed upon by the Parties and, in any event, when Key
Personnel are changed.

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE

COPY FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY

REQUEST. OMISSIONS ARE DESIGNATED [***. . .***]. A COMPLETE VERSION OF THIS
EXHIBIT

HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

12



--------------------------------------------------------------------------------

 

1.4.5.2 Assignment or Reassignment of Key Personnel. Boeing shall not assign or
reassign Key Personnel without the prior notification of Owner. When Boeing
desires to assign new Key Personnel, Boeing shall provide reasonable notice to
Owner of the proposed assignment and provide justification that such new
personnel offer generally equivalent and suitable capabilities compared to Key
Personnel previously approved under the Contract. For the purposes of this
Article, Boeing personnel shall include personnel subcontracted by Boeing to
perform direct labor under this Contract.

1.4.5.3 Qualifications of Key Personnel. Boeing shall ensure that its personnel
(including subcontractor personnel) are fully qualified and possess all the
skills necessary to perform the Task-Ordered O&M Services and Task-Ordered
Non-O&M Engineering Services, as the case may be. If Owner in good faith
determines that the continued assignment of any Key Personnel is not in Owner’s
best interest, then Owner shall provide Boeing written notice to that effect
requesting that such personnel be replaced. Promptly after receipt of such
request, Boeing shall investigate the matters stated in the request and discuss
its findings with Owner. If Owner continues to request replacement of the
personnel, Boeing shall so replace such personnel with an individual
satisfactory to Owner consistent with applicable law and Boeing’s policies and
procedures.

1.5 Hybrid Operations Mode; ICS to Iridium NEXT System Transition. This Contract
provides for the operations and maintenance of the ICS, which Owner intends to
replace with the Iridium NEXT System. In order to support the effective
transition from the operations and maintenance of the ICS to the operations and
maintenance of the Iridium NEXT System, and by no later than [***…***], the
Parties agree to evaluate a hybrid ICS/NEXT operations mode, including any
necessary modifications to the terms of this Contract, subject to the mutual
agreement of the Parties. The Parties are mutually committed to implementing the
most cost-effective approach for managing the operations and maintenance of the
ICS while the network evolves to the operations and maintenance of the Iridium
NEXT System.

1.6 Termination of Iridium NEXT Program. Provided that this Contract otherwise
continues in full force and effect and has not otherwise been terminated, Owner
and Boeing agree that, if at any time prior to the end of the ICS Useful Life,
Owner and/or its Affiliates elect to permanently terminate the Iridium NEXT
System, Owner and Boeing will amend and restate this Contract to reinstate, on a
going-forward basis only, for the ICS, the firm fixed price contract basis that
existed immediately prior to the Effective Date of this Contract, including the
principal economic terms thereof (namely, the price for Steady State O&M
Services for the then-current period and all future periods thereafter that
would have applied at the time of such amendment and restatement under the
provisions of Annex 5 of this Contract as in effect immediately prior to the
Effective Date of this Contract). Notwithstanding the immediately preceding
sentence, Owner and Boeing agree that such economic terms shall be equitably
adjusted to reflect any change in the scope of work under this Contract
(including any increase, decrease or modification of the scope of Task-Ordered
O&M Services contemplated by this Contract) that may have occurred on or after
the Effective Date of this Contract. For the avoidance of doubt, such amendment
and

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE

COPY FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY

REQUEST. OMISSIONS ARE DESIGNATED [***. . .***]. A COMPLETE VERSION OF THIS
EXHIBIT

HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

13



--------------------------------------------------------------------------------

restatement shall not include adjustment to any of the terms, conditions, prices
or requirements of this Contract in effect from the Effective Date of this
Contract through the date that Owner and/or its Affiliates will have elected to
permanently terminate the Iridium NEXT System as contemplated above, but only if
prior to the end of the ICS Useful Life.

1.7 ICS and Iridium NEXT System Life Cycle [***. . .***]. The Parties will use
reasonable efforts to [***. . .***].

 

Article 2. Price, Taxes, and Payment

2.1 Price. Prices for the Services to be provided under this Contract are as set
forth in Annex 5 hereof.

2.2 Taxes.

2.2.1 Definition. “Taxes” are defined as all taxes, fees, charges, or duties,
and any interest, penalties, fines, or other additions to tax, including, but
not limited to sales, use, value added, gross receipts, stamp, excise, transfer,
and similar taxes imposed by any domestic or foreign taxing authority, arising
out of or in connection with the performance of this Contract or the sale,
delivery, transfer, or storage of any Services, Owner-furnished equipment, or
other things furnished under this Contract. [***. . .***] will be responsible
for and pay all Taxes, [***. . .***]. Owner is responsible for filing all tax
returns, reports, declarations and payment of any taxes related to or imposed on
Owner’s furnished equipment.

2.2.2 Reimbursement of Boeing. Owner will promptly reimburse Boeing on demand,
net of additional taxes thereon, for any Taxes (other than income Taxes) that
are imposed on and paid by Boeing or that Boeing is responsible for collecting.

2.3 Payment Provisions. Payment provisions for the Services to be provided under
this Contract are as set forth in Annex 5 hereof.

 

Article 3. Owner-Furnished Facilities, Equipment, Information, and Third-Party
Maintenance and Technical Support Agreements

3.1 Owner shall make available to Boeing all facilities and equipment necessary
to enable Boeing to accomplish the Annex 3 and Annex 4 Statements of Work or any
Task Order issued pursuant to this Contract and otherwise available to Owner, so
that Boeing may perform the Services required under this Contract.
Notwithstanding the preceding sentence, Owner shall not be obligated to provide
facilities and equipment which cannot be purchased within Owner’s commercially
reasonable annual capital expenditures plan and which Owner does not deem
essential for Boeing’s performance of the Task-Ordered O&M Services. Owner shall
have access to all facilities at all times, including but not limited to lab
access for verification of changes to the ICS and of Boeing’s Services
hereunder. Boeing has no obligation under this Contract to provide any
facilities or equipment.

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE

COPY FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY

REQUEST. OMISSIONS ARE DESIGNATED [***. . .***]. A COMPLETE VERSION OF THIS
EXHIBIT

HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

14



--------------------------------------------------------------------------------

 

3.2 Title and risk of loss or damage to Owner-furnished facilities, equipment
and information shall remain with Owner and shall not pass to Boeing (but
without limiting Boeing’s indemnification obligation in Article 8.4), and the
furnished items shall not be used other than for the purposes of the Contract
without the prior written approval of Owner.

3.3 In the event that any Owner-furnished equipment is found to be deficient,
damaged or unserviceable when delivered or otherwise made available to Boeing,
or becomes lost or unserviceable due to reasons other than willful misconduct or
gross negligence on the part of Boeing, or becomes deficient, damaged or
unserviceable during normal and proper use while in the physical custody of
Boeing, and such deficiency, damage or unserviceability is reported in writing
to Owner as soon as practicable after the deficiency, damage, or
unserviceability has been discovered by Boeing, then Owner shall arrange for
repair, replacement or modifications as appropriate at no cost to Boeing. Owner
shall arrange for repair, replacement or modification at its discretion after
such consultation with Boeing as is required to minimize any adverse effects on
the performance of the Contract.

3.4 Owner shall make available to Boeing the Intellectual Property, data, and
other information owned or otherwise available to Owner and necessary to enable
Boeing to accomplish the Annex 3 and Annex 4 Statements of Work or any Task
Order issued pursuant to this Contract in a usable format. Boeing will use the
Intellectual Property so made available only for the purpose of performing under
the Contract and in compliance with any nondisclosure or other restrictions to
which the use of such Intellectual Property is subject of which Boeing has
notice. Boeing has no obligation under this Contract to provide any additional
Intellectual Property, data or other information.

3.5 Owner agrees to make available, at Owner’s expense, third-party software and
hardware maintenance agreements to support Boeing’s performance of the Annex 3
and Annex 4 Statements of Work or any Task Order issued pursuant to this
Contract.

3.6 Except when caused by: (i) a Boeing equipment and/or facility request which
is in excess of Owner’s commercially reasonable capital funds and Owner’s
determination that Boeing-specified facilities and equipment are not essential
for Boeing’s performance of the Task-Ordered O&M Services as provided in Article
3.1 above; or (ii) Boeing’s willful misconduct or gross negligence as provided
in Article 3.3 above; failure of Owner to provide the items specified in
Articles 3.1, 3.3, 3.4, and 3.5 above within the timeframe requested or suitable
for its intended purpose or in the event that any of the items so specified are
insufficient in the reasonable judgment of Boeing to allow it to perform the
Services otherwise provided for under this Contract or a Task Order, the costs
of such items will constitute a change to this Contract or the applicable Task
Order for which Boeing shall be entitled to an equitable adjustment to any
affected terms of this Contract or the applicable Task Order including but not
limited to price or schedule.

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE

COPY FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY

REQUEST. OMISSIONS ARE DESIGNATED [***. . .***]. A COMPLETE VERSION OF THIS
EXHIBIT

HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

15



--------------------------------------------------------------------------------

 

Article 4. Changes

Changes, which can be proposed by either Party to this Contract, may be made
only by mutual agreement of both Parties hereto. Such changes shall be evidenced
by a written agreement executed by authorized representatives of both Parties.
No change shall be binding on either Party unless and until such written
agreement is fully executed by both Parties. In the event a change is required,
Boeing will submit a change proposal that will be negotiated and the results
will be incorporated into this Contract. No amendment or waiver of any provision
of this Contract of which Motorola is a third-party beneficiary shall be
effective without the written consent of Motorola. Motorola is a third-party
beneficiary of this Article 4 (Changes).

 

Article 5. Acceptance, Inspections and Quality Control

5.1 Acceptance. Acceptance of Services, including but not limited to acceptance
of Deliverables, provided pursuant to a Task Order issued under this Contract
shall occur following Owner’s timely receipt of individual Services specified in
such Task Order, including any Revised Delivery Date, and upon Owner’s
verification that such Services are in conformance with the requirements of the
Task Order. Acceptance shall be deemed to have occurred if Owner has not
otherwise notified Boeing in writing of any deficiencies in the Service(s)
within [***…***] following Owner’s receipt of a Deliverable or the performance
of a Service under such Task Order.

Notwithstanding the above, if Boeing: (i) fails to make timely delivery of any
Services within [***…***] following the due date, including any Revised Delivery
Date(s); or (ii) fails to meet the acceptance criteria for any Services under a
Task Order for a period of [***…***] after having been notified by Owner of such
failure; then Owner shall have the right to amend the applicable Task Order to
remove the sub-task associated with such Services for the remainder of the
then-current annual period and for all future annual periods. Such deletion of a
sub-task shall be deemed to constitute a reduction in scope of the applicable
Task Order and [***…***], and the terms of such Task Order, including the Task
Order Target Price, if applicable, and of the Annual O&M Price Cap shall be
adjusted in accordance with Article 1.4.1.2 of this Contract. However, nothing
in the preceding two sentences shall relieve Boeing of its obligations under
this Article to complete the delivery of Services or comply with the acceptance
criteria applicable to Services in accordance with the acceptance requirements
stated in this Article 5.1.

Owner shall further have the right to arrange for such deleted sub-task to be
performed in any other manner as determined by Owner, and Boeing agrees to pay
to Owner all reasonable costs to have such deleted sub-task completed by another
responsible contractor, to the extent such costs exceed the total amount which
Owner would have had to pay Boeing for the deleted sub-task, as allocated in the
annual program plan specified in Article 1.4.2.2.1, had Boeing completed the
Services as required; provided, however, that Owner enters into a contract with
a responsible contractor within [***…***] after Owner’s issuance of an amendment
to the

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE

COPY FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY

REQUEST. OMISSIONS ARE DESIGNATED [***. . .***]. A COMPLETE VERSION OF THIS
EXHIBIT

HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

16



--------------------------------------------------------------------------------

applicable Task Order to remove the sub-task associated with such Services that
provides for such responsible contractor to complete the deleted sub-task.

5.2 Inspection. Subject to Article 17 (Export Control), Owner’s representatives
may inspect Boeing’s Services, including but not limited to inspection of
Deliverables, at any reasonable time, provided such inspection does not
interfere with Boeing’s performance of its obligations under this Contract.

5.3 Quality Control. Boeing shall maintain quality control consistent with
industry standards and in accordance with the performance criteria set forth in
the applicable Services, including but not limited to Deliverables, as specified
in Article 1.4 of this Contract or any Task Order issued pursuant to this
Contract.

 

Article 6. Delivery

Boeing shall deliver Services, including but not limited to delivery of
Deliverables, necessary to perform the requirements as specified in Article 1.4
of this Contract on a timely basis within the period of time set forth in
Article 1.3.

 

Article 7. Excusable Delay

7.1 General. Boeing and its subcontractors will not be liable for any delay in
the scheduled delivery of Services, including but not limited to delivery of
Deliverables, or other performance under the Contract caused by: (i) acts of
God; (ii) war or armed hostilities or terrorist attack; (iii) government acts,
or failure of government to act, or priorities; (iv) fires, floods, or
earthquakes; (v) strikes or labor troubles causing cessation, slowdown, or
interruption of work; (vi) inability, after due and timely diligence and
commercially reasonable efforts, to procure materials, systems, accessories,
equipment or parts; or (vii) any other cause to the extent such cause is beyond
Boeing’s and its subcontractors’ reasonable control and not occasioned by
Boeing’s or its subcontractors’ fault or negligence (collectively, “Excusable
Delay”).

7.2 Notice of Delay. Boeing will give written notice to Owner: (i) of any delay
as soon as Boeing concludes that its Services will be delayed beyond the
scheduled performance due to an Excusable Delay; and, when known, (ii) of a
revised performance date based on Boeing’s appraisal of the facts.

7.3 Adjustment to Price. In the event of any such Excusable Delay, the
performance schedule for the delayed Services shall be extended by mutual
agreement of the Parties and the price(s) for the delayed Services shall be
adjusted by mutual agreement of the Parties to account for any additional costs
incurred by Boeing as a result of such Excusable Delay. Boeing shall exert its
commercially reasonable efforts to mitigate such additional costs to the extent
reasonable.

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE

COPY FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY

REQUEST. OMISSIONS ARE DESIGNATED [***. . .***]. A COMPLETE VERSION OF THIS
EXHIBIT

HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

17



--------------------------------------------------------------------------------

 

7.4 Performance Impact. In the event of any such Excusable Delay, Boeing shall
be relieved of its obligations to meet the performance criteria set forth in the
Annex 3 and Annex 4 Statements of Work or any Task Order issued pursuant to this
Contract during, and only during, the period of Excusable Delay.

7.5 Exceptions. Notwithstanding anything contained to the contrary in this
Article 7 (Excusable Delay), there shall be no Excusable Delay by Boeing for
operating and maintaining the Constellation and System Control Segment, as
defined in Article 1.4.2, except for the acts or events described in Article
7.1, subparagraphs (i), (ii), (iii), and (iv).

 

Article 8. Indemnification/Insurance

8.1 Insurance Provided by Boeing.

(a) Boeing shall procure and maintain during the performance of this Contract,
at its sole cost and expense, Worker’s Compensation Insurance covering all
employees of Boeing performing any work hereunder in statutory amounts;
provided, however, that Boeing may maintain a self-insurance program in lieu of
Worker’s Compensation Insurance if authorized and qualified to do so pursuant to
statutory authority. If Worker’s Compensation Insurance is procured, Boeing
shall cause its insurers to waive all right of subrogation or recourse against
Owner to the extent permitted by law, or to the maximum extent such waiver is
available in the Worker’s Compensation Insurance commercial insurance market for
the class of insurance procured, provided that, in case such waiver is
unavailable consistent with prevailing insurance practices at the time, the
obligation of Boeing to obtain such waiver shall no longer apply.

(b) Throughout the period of performance of this Contract, Boeing shall carry
and maintain Commercial General Liability insurance with available limits of not
less than [***…***] Dollars ($[***…***]) per occurrence for bodily injury,
including death, and property damage combined. Such insurance shall contain
coverage for all premises and operations, broad form property damage and
contractual liability.

(c) If licensed vehicles will be used by Boeing’s employees in the performance
of this Contract, Boeing shall carry and maintain Automobile Liability insurance
covering all vehicles whether owned, hired, rented, borrowed or otherwise, with
available limits of liability of not less than [***…***] Dollars ($[***…***])
per occurrence combined single limit for bodily injury and property damage.

(d) Boeing shall provide Owner with a Certificate of Insurance evidencing the
insurance required above upon request.

8.2 Indemnification of Boeing by Owner

8.2.1 Owner shall indemnify, defend, and hold harmless Boeing, which is defined
for the purposes of this Article 8.2.1 to include its divisions, subsidiaries,
Affiliates,

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE

COPY FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY

REQUEST. OMISSIONS ARE DESIGNATED [***. . .***]. A COMPLETE VERSION OF THIS
EXHIBIT

HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

18



--------------------------------------------------------------------------------

subcontractors, the assignees of each, and their respective directors, officers
and employees, from and against any and all Claims in excess of the insurance
required under Article 8.3, or in the event the insurance does not respond, is
not collectible, or is not recoverable for any reason (other than the default of
Boeing), for: (a) injury to or death of any person, and for loss of or damage to
any property of any kind of a third party; or (b) [***…***], both (a) and (b) to
the extent resulting from or in any way relating to the performance of Boeing
under this Contract, including, but not limited to, development, operation,
maintenance, use, re-orbit or de-orbit of the ICS Space Segment or any
individual ICS spacecraft, whether or not such injury, death, loss, damage or
Claim is due to the negligence of Boeing, together with all costs and expenses
(including attorneys’ fees incident thereto or incident to successfully
establishing the right to indemnity), but excluding injury, death, loss, damage
or Claim caused by the gross negligence or willful misconduct of Boeing and
excluding injury to or death of any person or loss of or damage to any property
of any kind of a third party that occurs in the SNOC or TSC to the extent such
injury, death, loss or damage arises out of the negligence, gross negligence or
willful misconduct of Boeing. Owner’s obligations under this indemnity will
survive the expiration, termination or completion or cancellation of this
Contract with respect to any Claims arising before such time.

8.2.2 As between the Parties, [***…***] shall retain all risk of loss, and loss
of use, of the Iridium Communications System or any individual ICS spacecraft,
except in the event of [***…***]. Boeing assumes the risk of loss for any direct
damage to or loss of property of Owner or its Affiliates other than [***…***] to
the extent arising out of Boeing’s gross negligence or willful misconduct. If
Owner insures against loss of or damage to the ICS or any individual ICS
spacecraft, Owner shall cause the insurers to waive all rights of subrogation
against Boeing to the maximum extent such waiver is available in the commercial
insurance market for the class of insurance procured. If such a waiver,
consistent with prevailing insurance practices at the time, is available only at
an additional premium which is specifically attributable to obtaining a waiver
of all rights of subrogation against Boeing, then Boeing, at its option, may
either pay the additional premium, at no cost to Owner, or waive and release
Owner from its obligation to obtain waiver of all rights of subrogation. If a
waiver is not available at all, then the requirement will no longer apply, and
the parties shall negotiate in good faith a mutually acceptable alternative,
provided that during negotiations each party shall continue to perform its
respective obligations under this Contract. If the parties are unable to
negotiate a mutually acceptable alternative, Boeing agrees to transition the
Task-Ordered O&M Services and Task-Ordered Non-O&M Engineering Services under
this Contract to Owner, including support of the transfer of personnel,
consistent with applicable law, and sale of assets, equipment, and software, if
any, owned by Boeing, at book value.

8.3 Insurance Provided by Owner. Owner shall procure and maintain during
performance of this Contract, at its sole cost and expense, insurance which
specifically includes: (a) the satellite third party in orbit liability
insurance policy (the “In-Orbit Insurance Policy”) in the form attached hereto
in Annex 1 or in such other form as is reasonably satisfactory to Boeing and
(b) comprehensive general liability insurance (“General Liability Insurance
Policy”). The In-Orbit Insurance Policy and the General Liability Insurance
Policy shall name Boeing, its

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE

COPY FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY

REQUEST. OMISSIONS ARE DESIGNATED [***. . .***]. A COMPLETE VERSION OF THIS
EXHIBIT

HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

19



--------------------------------------------------------------------------------

contractors and subcontractors as additional insureds and Owner shall provide
Boeing with certificates of insurance annually showing that Boeing is named as
an “additional insured” under such policies. Owner shall furnish Boeing with a
waiver of its insurance carrier’s rights of subrogation, to the maximum extent
such waiver is available in the commercial insurance market for the class of
insurance procured, provided that, in case such waiver is unavailable consistent
with prevailing insurance practices at the time, the obligation of Owner to
obtain such waiver shall no longer apply. In the case of the In-Orbit Insurance
Policy, in the event of such unavailability, Owner shall promptly notify the
U.S. Government of such fact in accordance with the terms and conditions set
forth in the U.S. Government Indemnification Contract. In the event any person
other than Boeing is named as an additional insured under the foregoing
insurance policies (other than any person providing financing to Owner or any of
its Affiliates) and such person receives from the applicable insurer a waiver of
such insurer’s right of subrogation against such person, then Owner shall use
its best efforts to ensure that Boeing also will receive a waiver of such
insurer’s right of subrogation thereunder. With respect to the insurance
obligations under this Article, such insurance shall also provide that the
insurers shall give [***…***] notice to Boeing prior to the effective date of
cancellation or termination of such insurance. Owner shall provide Boeing with a
binder letter and form of policy from its insurance agent no later than
[***…***] before effective date of cancellation. The binder letter shall be
included as Annex 13 to this Contract. Boeing shall be responsible and liable to
Owner for any increase in premium for the In-Orbit Insurance Policy and General
Liability Insurance Policy resulting from Boeing’s deviation from the Annex 3
and Annex 4 Statements of Work or any Task Order issued pursuant to this
Contract without the prior written consent of Owner.

8.4 Indemnification of Owner by Boeing. Boeing shall indemnify, defend and hold
harmless Owner, which is defined for the purposes of this Article 8.4 to include
its divisions, subsidiaries, Affiliates, subcontractors, assignees of each, and
their respective directors, officers, employees and agents, from and against any
and all Claims for injury to or death of any person or loss of or damage to any
property of any kind of a third party [***…***], together with all costs and
expenses (including attorneys’ fees incident thereto or incident to successfully
establishing the right to indemnity), to the extent such injury, death, loss or
damage arises out of the gross negligence or willful misconduct of Boeing and,
in the case of injury to or death of any person or loss of or damage to any
property of any kind of a third party that occurs [***…***], to the extent such
injury, death, loss or damage arises out of the negligence, gross negligence or
willful misconduct of Boeing; provided, however, that in no event shall Boeing
be obligated to indemnify, defend or hold harmless Owner for or from any and all
Claims for injury to or death of any person or loss of or damage to any property
of any kind of a third party that occurs [***…***]. Boeing’s obligations under
this indemnity will survive the expiration, termination, completion or
cancellation of this Contract with respect to any Claim arising before such
time.

8.5 Insurance Presentations. Boeing shall, at no cost or expense to Owner,
support any and all insurance presentations and technical reviews and claims
made as requested by Owner or any of its insurance underwriters for any property
or liability insurance Owner may procure with respect to this Contract or ICS.

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE

COPY FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY

REQUEST. OMISSIONS ARE DESIGNATED [***. . .***]. A COMPLETE VERSION OF THIS
EXHIBIT

HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

20



--------------------------------------------------------------------------------

 

Article 9. Re-Orbit Rights and Obligations

9.1 Financial Terms. To enable Boeing to perform the Annex 4 Statement of Work
for Iridium System Re-Orbit, if required, Owner shall undertake the following:

9.1.1 Upon the occurrence of a qualifying event specified in Article 9.4, 9.5
and/or 9.6 that initiates Boeing’s commencement of Re-Orbit of the
Constellation, Owner shall pay to Boeing [***…***] U.S. Dollars and [***…***]
Cents ($16,433,712.55) for Boeing Services for Re-Orbiting of the Constellation
in accordance with the Statement of Work for Iridium System Re-Orbit included as
Annex 4 to this Contract. This amount covers preparation and execution of the
de-orbit activity. This amount shall escalate annually effective January 1 of
each year. Annual escalation shall be in accordance with Annex 5.

9.1.2 Owner shall provide the In-Orbit Insurance Policy, Section B Coverage as
set forth in Owner’s insurance agent’s binder letter described in Article 8.3 to
this Contract.

9.1.3 Owner’s insurance agent shall provide a letter to Boeing stating that
Schedule A of the In-orbit Insurance Policy (covers in-orbit risks) does not
have to be in effect during de-orbit of the constellation that is covered by
Schedule B, the de-orbit rider. Schedule B will cover in-orbit risk and de-orbit
risk concurrently. The letter shall be included as Annex 14, “Insurance Agent
Letter,” to this Contract.

9.2 Reserved.

9.3 Reserved.

9.4 Boeing’s Rights with Respect to Re-Orbit. The occurrence of any one of the
following events shall provide to Boeing the unilateral right to commence
Re-Orbit of the Constellation. None of the provisions of this Article 9.4 are
subject to dispute under Article 16 (Dispute Resolution) of this Contract or
Article 7 (Excusable Delay) of this Contract.

9.4.1 Owner’s failure to make contract payments to Boeing in the amounts and on
the dates set forth in this Contract after [***…***] written notice from Boeing;

9.4.2 The commencement of (x) a voluntary bankruptcy proceeding or (y) an
involuntary bankruptcy proceeding that is not dismissed within 20 days of its
filing, in each case against Owner or Iridium Satellite LLC;

9.4.3 Reserved;

9.4.4 The failure for any reason by Owner to maintain continuous uninterrupted
coverage under the In-Orbit Insurance Policy and/or to maintain the availability
of policy coverage for Re-Orbiting the Constellation in accordance with the
Statement of Work for Iridium System Re-Orbit included as Annex 4 to this
Contract;

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE

COPY FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY

REQUEST. OMISSIONS ARE DESIGNATED [***. . .***]. A COMPLETE VERSION OF THIS
EXHIBIT

HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

21



--------------------------------------------------------------------------------

 

9.4.5 Reserved;

9.4.6 If Owner is in Default in accordance with Article 13 (Default by Owner) of
this Contract;

9.4.7 Should new or modified U.S. or international regulation requirements
threaten to increase the risk of Constellation operation and/or the Re-Orbit
process or the cost of operation and/or Re-Orbit. However, Boeing may waive
Re-Orbit rights as to increased cost or risk if Owner agrees to execute an
acceptable equitable adjustment. Boeing shall provide Owner written notice of
its intent to exercise its right under this Article 9.4.7 at least thirty
(30) calendar days prior to commencing any Re-Orbit activity.

9.4.8 It is understood by the Parties that, upon the occurrence of any one of
the above events, Boeing will promptly begin Re-Orbiting the Constellation in
accordance with the Statement of Work for Iridium System Re-Orbit included as
Annex 4 to this Contract with the end result being the decommissioning of the
entire Constellation.

9.5 U.S. Government’s Rights with Respect to Re-Orbit. Upon the occurrence of
any event requiring Re-Orbit of the Constellation identified in the U.S.
Government Indemnification Contract (which is incorporated herein by reference),
Boeing shall have the unilateral right to commence Re-Orbit of the
Constellation. None of the provisions of this Article 9.5 are subject to dispute
under Article 16 (Dispute Resolution) of this Contract or to Article 7
(Excusable Delay) of this Contract.

9.6 Motorola’s Rights with Respect to Re-Orbit. Upon the occurrence of any of
the following events, Owner agrees to cause Boeing and Boeing shall promptly
perform the tasks and activities set forth in Annex 4 hereto (as updated from
time to time) to commence Re-Orbit of the Constellation. None of the provisions
of this Article 9.6 are subject to dispute under Article 16 (Dispute Resolution)
of this Contract or to Article 7 (Excusable Delay) of this Contract.

9.6.1 Owner’s failure to make the payment required by Section 4.A (2) (b) of the
Motorola Agreement;

9.6.2 the commencement of (x) a voluntary bankruptcy proceeding or (y) an
involuntary bankruptcy proceeding that is not dismissed within 20 days of its
filing, in each case against Owner or Iridium Satellite LLC;

9.6.3 a material breach by Iridium Satellite LLC under the Motorola Agreement
which has not been cured within 20 days of such breach;

9.6.4 a material breach by Boeing under this Contract or the Motorola Side
Letter which has not been cured within 20 days of such breach;

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE

COPY FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY

REQUEST. OMISSIONS ARE DESIGNATED [***. . .***]. A COMPLETE VERSION OF THIS
EXHIBIT

HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

22



--------------------------------------------------------------------------------

 

9.6.5 an order from the U.S. government ordering Owner or Iridium Satellite LLC
to direct Boeing to commence Re-Orbiting;

9.6.6 upon written notice from Motorola that it has concluded that there are
reasonable grounds to believe that an imminent change in law or regulation is
reasonably likely to result in material claims, damages, obligations, costs,
liabilities, penalties or expenses to Motorola in connection with or arising
from the operation, maintenance, Re-Orbiting and De-orbiting of the ICS,
including any terrestrial-based portion of the ICS; provided, however, that
there are reasonable grounds to believe that the prompt Re-Orbit and De-orbit of
the ICS will mitigate such claims, damages, obligations, costs, liabilities,
penalties or expenses; and

9.6.7 upon written notice from Motorola that (i) it is unable to obtain on
commercially reasonable terms aviation product liability insurance sufficient to
protect it from potential claims, damages, obligations, costs, liabilities,
penalties or expenses in connection with the ICS, and (ii) the U.S. Government,
pursuant to the U.S. Government Indemnification Contract, has not agreed to
cover the amount that would otherwise have been paid by the Aviation Policy (as
described in the Motorola Agreement), despite Motorola’s good faith efforts to
comply with Paragraph (c)(2) of the U.S. Government Indemnification Contract.

9.6.8 Motorola is a third-party beneficiary of this Article 9.6.

9.7 Re-Orbit Plan. The value specified in Article 9.1.1 of this Contract is
predicated upon Boeing utilizing the U.S. Government coordinated Re-Orbit Plan,
as it existed on August 6, 2003, as heretofore amended or any successor plan
thereto accepted and approved by the U.S. Federal Communications Commission and
compliant with the requirements of the U. S. Government Indemnification
Contract. Any changes to this plan by Owner or U.S. Government agency will
entitle Boeing or Owner to an equitable adjustment in the affected terms of this
Contract including but not limited to price and schedule and insurance costs.

9.8 Relief from Stay, etc. Notwithstanding any other provision of this Contract,
Owner acknowledges and agrees, as a freely negotiated, essential condition to
and an inducement for Boeing’s entry into this Contract, that (a) if Owner
becomes a debtor in a case under the U.S. Bankruptcy Code or other bankruptcy or
insolvency law, and fails to pay on a current basis, in cash, any amounts
payable to Boeing under this Contract or any related agreements, Boeing shall be
entitled to obtain (i) immediate relief from the automatic stay or other stay to
exercise the De-orbiting Rights (as defined in the Bankruptcy Court Order
attached as Annex 8 to this Contract) in addition to its de-orbiting rights
under Article 9.4 of this Contract, and (ii) an immediate determination by Owner
whether to assume or reject this Contract; and (b) this provision shall be
deemed conclusive evidence of the negotiated ongoing intention of the Parties,
and is intended to remain the primary element in determining whether cause
exists for granting such relief to Boeing.

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE

COPY FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY

REQUEST. OMISSIONS ARE DESIGNATED [***. . .***]. A COMPLETE VERSION OF THIS
EXHIBIT

HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

23



--------------------------------------------------------------------------------

 

Article 10. Assignment

10.1 Assignment. This Contract is for the benefit of the Parties and their
respective successors and assigns. No rights or duties of either Party may be
assigned or delegated without the prior written consent of the other Party,
except:

10.1.1 Notwithstanding the foregoing, Owner may, assign or transfer this
Contract or all its rights, duties, or obligations hereunder with written notice
to Boeing, but without requiring Boeing’s approval: (i) to an Affiliate of Owner
that has equivalent or greater financial resources as Owner; (ii) to any entity
which, by way of merger, consolidation, or any similar transaction involving the
acquisition of substantially all the stock, equity or the entire business assets
of Owner succeeds to the interests of Owner; provided in either case the
assignee, transferee, or successor to Owner has expressly assumed all the
obligations of Owner and all terms and conditions applicable to Owner under this
Contract and has equivalent or greater financial resources as Owner; (iii) to
any designee or customer of Owner or any Affiliate thereof provided that Owner
remains primarily liable to Boeing for any payment obligation hereunder; or
(iv) to any Affiliate of Owner not meeting the requirements of items (i) or
(iii), provided that Owner provides to Boeing an Affiliate guarantee addressing
the payment obligations of the relevant Owner Affiliate in a form reasonably
agreed by Boeing.

10.1.2 Notwithstanding the foregoing, Boeing may, assign or transfer this
Contract or all its rights, duties, or obligations hereunder with written notice
to Owner, but without requiring Owner’s approval: (i) to a corporation or other
entity that results from any merger, reorganization, or acquisition of Boeing;
(ii) to a corporation or other entity that acquires substantially all the assets
of Boeing; (iii) its rights to receive money may be assigned to a third party;
and (iv) to any wholly-owned subsidiary of Boeing provided that Boeing will
remain fully and solely responsible to Owner and to Motorola (only to the extent
it is a third-party beneficiary) for all responsibilities of Boeing under the
Contract.

10.2 Lender Requirements. Except for the restrictions and conditions set forth
in Article 19, Boeing shall provide to any of Owner’s lenders or financing
entities any information that such lender or financing entity reasonably
requires and shall reasonably cooperate with such lender or financing entity and
Owner to implement such financing. Boeing agrees to negotiate in good faith and
issue such documents as may be reasonably required by any Owner lender or
financing entity to implement such financing, including a contingent assignment
of this Contract to such lender or financing entity, under terms reasonably
acceptable to Boeing, but in no event shall Boeing be obligated to agree to
anything (including agreement to make modifications to this Contract) that would
impair, create a risk to, or otherwise prejudice its rights and benefits
hereunder or increase its liabilities or obligations hereunder.

 

Article 11. Limited Warranty

11.1 Limited Performance Warranty.

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE

COPY FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY

REQUEST. OMISSIONS ARE DESIGNATED [***. . .***]. A COMPLETE VERSION OF THIS
EXHIBIT

HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

24



--------------------------------------------------------------------------------

 

11.1.1 Performance Warranty. Boeing represents and warrants that, for a period
of [***…***] following delivery of Services, including but not limited to
delivery of Deliverables, such Services shall be conducted in a skillful and
workmanlike manner in accordance with the standards, practices, methods, and
procedures ordinarily expected from a skilled and experienced provider of
satellite operations and maintenance services and associated engineering and
software development services.

11.1.2 Remedies for Non-Compliance, Task-Ordered O&M Services. If Boeing is not
in compliance with the foregoing performance warranty for any delivered
Task-Ordered O&M Services, then upon notification by Owner of such
non-compliance, Boeing shall correct the deficiencies in-place or re-perform the
non-compliant portions of the Task Order within an incremental period of time
not to exceed [***…***] (or such longer period of time as agreed by Owner) (the
“O&M Cure Period”), and Boeing shall take all necessary steps to assure such
non-compliance shall not occur in the performance of future Task-Ordered O&M
Services. Boeing may be entitled to reimbursement of T&M expenses in accordance
with Annex 5, Paragraph 3.0, provided that, when such T&M expenses are combined
with the actual T&M expenses in the aggregate for all O&M Task-Ordered Services
for the then-current annual period, such T&M expenses shall not exceed Boeing’s
then-current Annual O&M Price Cap. If Boeing fails to achieve compliance for the
affected Task Order within the O&M Cure Period, Boeing shall lose its [***…***]
rights for such affected Task Order or sub-task and Owner shall have the right
to delete the sub-task associated with such non-compliant Task-Ordered O&M
Services under the Task Order for the remainder of the then-current annual
period and for all future annual periods and have such sub-task be performed by
Owner and/or by a third party, at Owner’s sole discretion. However, nothing in
the preceding sentence shall relieve Boeing of its obligations under this
Article to correct deficiencies or re-perform non-compliant portions of a Task
Order in accordance with the performance warranty stated in Article 11.1.1
above.

11.1.3 Remedies for Non-Compliance, Task-Ordered Non-O&M Engineering Services.
If Boeing is not in compliance with the foregoing performance warranty for any
delivered Task-Ordered Non-O&M Engineering Services, then upon notification by
Owner of such non-compliance, Boeing shall correct the deficiencies in-place or
re-perform the non-compliant portions of the Task Order within an incremental
period of time not to exceed [***…***] (or such longer period of time as agreed
by Owner), and Boeing shall take all necessary steps to assure such
non-compliance shall not occur in the performance of future Task-Ordered Non-O&M
Engineering Services. Boeing may be entitled to reimbursement of T&M expenses in
accordance with Annex 5, Paragraph 3.0, provided that such T&M expenses, when
combined with Boeing’s actual T&M expenses in the aggregate for the applicable
Task Order under which the non-compliant Task-Ordered Non-O&M Engineering
Services were delivered, such T&M expenses shall not exceed Boeing’s applicable
Task Order Target Price for such Task Order. If Boeing is unable to correct the
deficiencies in-place or re-perform the non-compliant portions of the Task Order
without exceeding Boeing’s applicable Task Order Target Price for such Task
Order, then Boeing shall have no further obligation to perform Task-Ordered Non-

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE

COPY FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY

REQUEST. OMISSIONS ARE DESIGNATED [***. . .***]. A COMPLETE VERSION OF THIS
EXHIBIT

HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

25



--------------------------------------------------------------------------------

O&M Engineering Services to correct such deficiencies unless Owner agrees to
compensate Boeing on a T&M basis for such Task-Ordered Non-O&M Engineering
Services.

11.1.4 Fraud or Willful Misconduct. Owner may, at any time beyond the warranty
period set forth above, require Boeing to remedy by correction or
re-performance, without cost to Owner, any failure by Boeing to comply with the
requirements of this Article if the failure is due to fraud or willful
misconduct on the part of Boeing’s managerial personnel.

11.2 EXCLUSION. THE WARRANTIES SET FORTH IN THIS CONTRACT ARE EXCLUSIVE AND ARE
IN LIEU OF ALL OTHER WARRANTIES OR CONDITIONS, EXPRESS OR IMPLIED, INCLUDING,
BUT NOT LIMITED TO, WARRANTIES OF CONDITIONS OF MERCHANTABILITY OR FITNESS FOR A
PARTICULAR PURPOSE AND THOSE ARISING BY STATUTE OR OTHERWISE IN LAW OR FROM A
COURSE OF DEALING OR USAGE OR TRADE.

 

Article 12. Termination for Default

12.1 If Boeing commits a breach of one or more obligations under this Contract
so as to materially endanger performance of the Task-Ordered O&M Services, Owner
may terminate this Contract for cause by providing written notice of default to
Boeing by registered letter, by nationally recognized overnight courier (e.g.,
Federal Express), or by facsimile transmission. Such termination of this
Contract as a result of default by Boeing shall be deemed effective [***…***]
from receipt by Boeing of such written notice of default or upon such later date
as specified in such written notice of default. Boeing has the right to correct
such default within the [***…***] period, or such longer period specified by
Owner in the written notice of default, without penalty or loss of rights
granted anywhere in this Contract.

12.2 If this Contract is terminated as provided in this Article, Boeing shall:

12.2.1 Be paid the applicable T&M expenses incurred under all currently active
Task Orders through the date such termination is effective, not to exceed the
Annual O&M Price Cap for the terminated O&M Task-Ordered Services for the
then-current annual period;

12.2.2 Reserved;

12.2.3 Upon request by Owner and at Owner’s expense, protect and preserve
property in the possession of Boeing in which Owner has an interest;

12.2.4 Notwithstanding Article 14.3 of this Contract, Boeing agrees to pay to
Owner all reasonable costs to have this Contract completed by another
responsible contractor, to the extent such costs exceed the total amount which
Owner would have had to pay Boeing for this Contract had Boeing completed the
Contract as required; provided however that Owner enters into a contract with a
responsible contractor within one (1) year of notification of termination for
default to complete the terminated effort;

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE

COPY FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY

REQUEST. OMISSIONS ARE DESIGNATED [***. . .***]. A COMPLETE VERSION OF THIS
EXHIBIT

HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

26



--------------------------------------------------------------------------------

 

12.2.5 Return to Owner all drawings and other technical data associated with the
ICS which Owner provided to Boeing in order for Boeing to perform under this
Contract.

12.3 If, after Owner’s issuance of a notice of default under the provisions of
this Article, it is determined for any reason that Boeing was not in default
under the provisions of this Article, or that the delay was excusable under the
provisions of the Article 7 (Excusable Delay), the rights and obligations of the
Parties shall be the same as if Owner defaulted in performance of its
obligations under this Contract as provided by Article 13 (Default by Owner).

 

Article 13 Default by Owner

In the event Owner fails to perform any obligation which it is required to
perform pursuant to this Contract, including without limitation, subject to
Annex 5, Owner’s failure to make timely payments as required by this Contract,
Boeing may, if such failure is not corrected by Owner within [***…***] after
notice of such failure is given by Boeing to Owner, stop work on this Contract
(except as otherwise provided herein) and consider Owner to be in default of
this Contract. If the Owner is in default of this Contract, Owner shall
immediately pay to Boeing, to the extent it had not already done so, payments
for all Services completed (payable in full) or in process (payable on a
prorated basis) prior to the date when such default by Owner occurs, not to
exceed the Annual O&M Capped Price for terminated O&M Task-Ordered Services for
the then-current annual period.

 

Article 14. LIMITATION OF LIABILITY

14.1 THE PARTIES TO THIS CONTRACT EXPRESSLY RECOGNIZE THAT COMMERCIAL SPACE
VENTURES INVOLVE SUBSTANTIAL RISKS AND RECOGNIZE THE COMMERCIAL NEED TO DEFINE,
APPORTION AND LIMIT CONTRACTUALLY ALL RISKS ASSOCIATED WITH THIS COMMERCIAL
SPACE VENTURE. THE WARRANTIES, OBLIGATIONS, AND LIABILITIES OF BOEING AND OWNER,
AND THE REMEDIES OF BOEING AND OWNER, AND THE LIMITATIONS OF LIABILITY SET FORTH
IN THIS CONTRACT FULLY REFLECT THE PARTIES’ NEGOTIATIONS, INTENTIONS, AND
BARGAINED-FOR ALLOCATION OF THE RISKS ASSOCIATED WITH THIS COMMERCIAL SPACE
VENTURE.

14.2 Exclusive Remedies. THE SOLE REMEDIES OF EACH PARTY (AND ITS AFFILIATES AND
AGENTS) FOR ANY CLAIMS AGAINST THE OTHER PARTY (AND ITS AFFILIATES AND AGENTS)
WITH RESPECT TO ALL CLAIMS OF ANY KIND, WHETHER IN CONTRACT, WARRANTY, STRICT
LIABILITY, TORT, OR OTHERWISE, AND WHETHER ARISING BEFORE OR AFTER DELIVERY OF
ANY DELIVERABLE ITEM, FOR ANY LOSSES ARISING OUT OF OR RELATED TO THIS CONTRACT
OR THE WORK ARE [***…***], WHICH ARE IN LIEU OF ANY OTHER REMEDIES AT LAW OR IN
EQUITY.

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE

COPY FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY

REQUEST. OMISSIONS ARE DESIGNATED [***. . .***]. A COMPLETE VERSION OF THIS
EXHIBIT

HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

27



--------------------------------------------------------------------------------

 

14.3 Limitation of Contractor’s Liability. IN NO EVENT SHALL BOEING BE LIABLE TO
OWNER AND ITS AFFILIATES AND ASSOCIATES IN AN AGGREGATE AMOUNT THAT EXCEEDS
[***…***]. THE LIABILITY LIMITATION INCLUDES BUT IS NOT LIMITED TO LIQUIDATED
DAMAGES, BOEING’S INCURRED COSTS (WHETHER INCURRED IN REPAIR OR REPLACEMENT OF
DEFECTS IN DELIVERABLE ITEMS OR IN REPERFORMANCE OF SERVICES) OR ANY PRICE
REDUCTIONS OR REFUNDS GRANTED TO OWNER UNDER ANY PROVISION OF THIS CONTRACT.

THE LIMITATION OF LIABILITY WILL APPLY REGARDLESS OF THE FORUM IN WHICH THE
CLAIM IS BROUGHT, WHETHER IN COURT OR IN ARBITRATION OR BY NOTICE TO BOEING TO
REMEDY A DEFECT, OR WHETHER IT IS PAID AS A RESULT OF A SETTLEMENT. THE AMOUNT
OF THE LIMITATION IS CUMULATIVE, AND IS EQUAL TO AN AMOUNT NOT TO EXCEED THE SUM
OF THE TOTAL CONSIDERATION PAID BY OWNER TO BOEING UNDER THE ORIGINAL CONTRACT
AND THIS CONTRACT. ONCE BOEING HAS PAID OWNER AN AMOUNT EQUAL TO THE LIMIT OF
BOEING’S LIABILITY, THEN OWNER WILL NOT HAVE ANY FURTHER RIGHT TO RECEIVE MONEY
FROM BOEING FOR ANY CLAIM.

14.4 No Consequential Damages, etc. NEITHER BOEING NOR OWNER SHALL HAVE ANY
OBLIGATION OR LIABILITY TO THE OTHER WITH RESPECT TO THE SUBJECT MATTER HEREOF,
WHETHER ARISING IN CONTRACT (INCLUDING WARRANTY), TORT (INCLUDING ACTIVE,
PASSIVE, OR IMPUTED NEGLIGENCE) OR OTHERWISE FOR ANY CLAIM FOR LOSS OF USE,
REVENUE OR PROFIT (OTHER THAN PROFIT FROM PAYMENTS UNDER THIS CONTRACT), OR FOR
ANY PUNITIVE, INCIDENTAL, SPECIAL OR CONSEQUENTIAL DAMAGES, WHETHER FORESEEABLE
OR NOT.

 

Article 15. Intellectual Property

15.1 Ownership/Confidentiality.

15.1.1 Any specifications, drawings, technical information or other data
furnished by Boeing to Owner shall remain Boeing’s property, shall be kept
confidential by Owner, and shall be returned to Boeing at Boeing’s request.

15.1.2 Any specifications, drawings, technical information or other data
furnished by Owner to Boeing (including, but not limited to, any Intellectual
Property, Patents or other technical information provided to Owner by Motorola
under an Intellectual Property Rights Agreement) shall remain Owner’s property,
shall be kept confidential by Boeing, and shall be returned to Owner at Owner’s
request.

15.2 Indemnity.

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE

COPY FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY

REQUEST. OMISSIONS ARE DESIGNATED [***. . .***]. A COMPLETE VERSION OF THIS
EXHIBIT

HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

28



--------------------------------------------------------------------------------

 

15.2.1 Indemnification by Owner. Owner agrees to indemnify and hold Boeing
harmless for any claim by any third party that Owner is not the legal owner or
valid licensee of any specifications, drawings, technical information or other
data furnished to Boeing by Owner under this Contract.

15.2.2 Indemnification by Boeing. Boeing agrees to indemnify and hold Owner
harmless for any claim by any third party that Boeing is not the legal owner or
valid licensee of any specifications, drawings, technical information or other
data furnished to Owner by Boeing under this Contract.

15.3 Intellectual Property. Intellectual Property means all common law and
statutory proprietary rights with respect to intellectual property, including
software, patents, patent applications, copyrights, industrial designs,
trademarks and service marks (and all goodwill associated with the foregoing),
database rights, design rights (whether registered or not), trade secrets, mask
work rights, data rights, moral rights, and similar rights existing from time to
time under the intellectual property laws of the United States, any state or
foreign jurisdiction, or international treaty regime.

15.4 Jointly-Developed Property. Boeing and Owner agree that any specifications,
drawings, technical information or other data that is developed under this
Contract, to enhance or improve the ICS shall be considered jointly developed
Intellectual Property, and each Party may use and exploit such property for its
own use and account in addition to its utilization with the ICS.

15.5 Special Projects. To the extent Boeing developed Intellectual Property
under the Annex 17 and Annex 18 Special Projects under the Original Contract,
and Boeing was paid for its work under such Special Projects, all Intellectual
Property shall be owned exclusively by Owner, except as otherwise set forth in
the Annex incorporating the Special Project into this Contract.

 

Article 16. Dispute Resolution

16.1 Procedures. All disputes arising out of or related to this Contract, unless
specifically exempted by the language of this Article, will be decided by the
internal dispute resolution procedures of this Article 16 (Dispute Resolution)
and those other dispute resolution procedures set forth in attached Annex 7
(Dispute Resolution Procedures) or by the courts within the Commonwealth of
Virginia as set forth in Annex 7 hereto, in an effort to reduce the incidence
and costs of extended disputes. No act, omission, or knowledge, actual or
constructive, of a Party will in any way be deemed to be a waiver of the
requirement for timely notice of a dispute unless there is an explicit,
unequivocal written waiver thereof.

16.2 Internal Dispute Resolution; Notice and Negotiation. Subject to the
provisions of Article 16.3, the Parties will, prior to the initiation of any
other dispute resolution procedure, attempt to resolve any dispute as follows:

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE

COPY FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY

REQUEST. OMISSIONS ARE DESIGNATED [***. . .***]. A COMPLETE VERSION OF THIS
EXHIBIT

HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

29



--------------------------------------------------------------------------------

 

16.2.1 The Party raising the dispute will provide to the person designated under
Article 21 (Notices) of the other Party a notice of such dispute (a “Dispute
Notice”). The Dispute Notice will include a clear and detailed description of
the dispute and the specific provisions of this Contract relevant thereto. Each
Party shall within [***…***] following the day the Dispute Notice is received
provide the other with all documentation supporting its position in the dispute.
The person designated under Article 21 (Notices) or such other appropriate
individual will attempt to resolve the dispute promptly and in good faith.

16.2.2 If the dispute is not resolved within [***…***] after the receipt of a
Dispute Notice by the receiving Party, at either Party’s written request the
dispute will be forwarded to its corresponding senior management for resolution.
The appropriate senior level managers of each Party will attempt to resolve the
dispute promptly and in good faith.

16.2.3 If a dispute has not been resolved within [***…***] after request by
either Party to forward the dispute to its corresponding senior management, the
dispute shall thereafter be subject to the provisions of attached Annex 7,
Dispute Resolution Procedures.

16.2.4 All negotiations pursuant to these internal dispute procedures will be
confidential and will be treated as compromise and settlement negotiations for
purposes of applicable rules of evidence.

16.3 Injunctive Relief. Notwithstanding any other provision of this Article 16
(Dispute Resolution), either Party will have the right to apply to a court
having appropriate jurisdiction to seek interim injunctive relief until the
dispute is resolved.

16.4 Co-Party/Third Party Claims. The provisions of this Article 16 (Dispute
Resolution) shall not be binding for disputes in the nature of cross-claims,
impleaders, or any similar co-party or third-party claims, by one Party against
another, resulting from and in connection with any action brought by any person
other than a Party to this Contract.

16.5 Intellectual Property Rights. Notwithstanding the foregoing, the provisions
of this Article 16 (Dispute Resolution) shall not be binding for disputes
arising from or related to either Party’s Intellectual Property rights.

16.6 Third-Party Beneficiary. To the extent that a dispute involves Motorola’s
third-party beneficiary rights, Motorola is a third-party beneficiary of this
Article 16 (Dispute Resolution).

 

Article 17. Export Control

17.1 Neither Party shall export, directly or indirectly, any information or
technical data disclosed under this Contract to any individual or country which
the U.S. Government at the time of export requires an export license or other
government approval without first obtaining such license or approval. The
Parties recognize that Owner may be comprised of individuals or entities

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE

COPY FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY

REQUEST. OMISSIONS ARE DESIGNATED [***. . .***]. A COMPLETE VERSION OF THIS
EXHIBIT

HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

30



--------------------------------------------------------------------------------

for which Owner and Boeing must ensure that no disclosure of technical data is
made unless and until Owner and Boeing obtains appropriate export licenses from
the U.S. Government.

17.2 Owner agrees to provide to Boeing the information necessary to allow Boeing
to evaluate the need to obtain licenses from the U.S. Government. The
information will be provided in a timely manner in order to minimize the impact
to Boeing’s performance of the Annex 3 and Annex 4 Statements of Work or any
Task Order issued pursuant to this Contract.

17.3 Boeing shall not be required to perform any work under this Contract
requiring export licenses until such licenses have been obtained from the U.S.
Government. Any Boeing delay resulting from the lack of an approved export
license will be an excusable delay within the meaning of Article 7 (Excusable
Delay) hereof.

 

Article 18. Permits and Licenses

18.1 Owner shall use its commercially reasonable efforts to defend and maintain
all permits, licenses and approvals required by the United States Federal
Communications Commission (FCC) or by any applicable U.S. law or regulation, as
well as all necessary orbital locations and radio frequency spectrum, to operate
the Constellation and to operate the System Control Segment in accordance with
their respective terms and conditions.

18.2 Owner shall use its commercially reasonable efforts to operate the
Constellation and System Control Segment in accordance with all applicable laws
and government regulations.

18.3 Owner shall pay for its costs of applying for, obtaining and renewing the
aforementioned approvals, licenses and permits.

18.4 Owner agrees not to take any action or enter into any agreement or
arrangement with a third party that conflicts with Boeing’s rights and
obligations under this Contract, or to act or fail to act in any manner which
would interfere with Boeing’s aforementioned responsibilities.

18.5 Nothing contained herein shall be interpreted as requiring Boeing to apply
for or obtain the blanket mobile licenses to operate subscriber units nor the
authorizations necessary to operate gateways in the United States or any other
country.

 

Article 19. Disclosure and Use of Information by the Parties

19.1 “Proprietary Information” is defined as all (i) confidential, proprietary
and/or trade secret information and (ii) tangible items and software containing,
conveying or embodying such information.

19.2 Except as may be specifically provided otherwise in this Contract,
Proprietary Information of Boeing disclosed hereunder to Owner may only be used
by Owner for monitoring the progress of the performance of this Contract by
Boeing.

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE

COPY FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY

REQUEST. OMISSIONS ARE DESIGNATED [***. . .***]. A COMPLETE VERSION OF THIS
EXHIBIT

HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

31



--------------------------------------------------------------------------------

 

19.3 Except as may be specifically provided otherwise in this Contract,
Proprietary Information of Owner disclosed hereunder to Boeing may only be used
by Boeing in performance of the work specified in this Contract.

19.4 It is agreed that for a period of [***…***] following the receipt of
Proprietary Information, the receiving Party will use such information only for
the purpose(s) provided in Articles 19.2 and 19.3 above as applicable and shall
take reasonable efforts to preserve in confidence such Proprietary Information
and prevent disclosure thereof to third parties. Each of the Parties agree that
it will use the same reasonable efforts to protect the other’s Proprietary
Information as are used to protect its own but will at least use reasonable
care. Disclosures of such information shall be restricted to those individuals
directly participating in the efforts provided in Articles 19.2 and 19.3 above
who have a need to know such information, and, who have been made aware of and
consent to abide by the restrictions contained herein concerning the use of such
information.

19.5 The obligation to protect Proprietary Information, and the liability for
unauthorized disclosure or use of Proprietary Information, shall not apply with
respect to such information which is now available or becomes available to the
public without breach of this Contract; information lawfully received without
restrictions from other sources; information known to the receiving Party prior
to disclosure not subject to a separate nondisclosure obligation; information
published or disclosed by the disclosing Party to others, without restriction;
information developed by the receiving Party independent of and without use of
information disclosed by the disclosing Party; or, information for which further
use or disclosure by the recipient is authorized in writing by the disclosing
Party.

19.6 Marking. Without limiting the foregoing, all documents, data, and other
Deliverables which would be considered Confidential Information or Intellectual
Property as provided by this Contract will only be marked: (i) as “Iridium
Confidential” or “Iridium Proprietary,” if solely owned by Owner in accordance
with the terms of this Contract; or (ii) as “Iridium/Boeing Confidential” or
“Iridium/Boeing Proprietary,” if jointly owned by Owner and Boeing in accordance
with the terms of this Contract. Such documents, data, and other Deliverable
will not be marked “Boeing Confidential” or “Boeing Proprietary” or with any
similar Boeing or third party marking, unless solely owned by Boeing in
accordance with the terms of this Contract.

 

Article 20. Nondiscrimination, Equal Opportunity, and Other Requirements

During the performance of this Contract, Boeing agrees to comply with all United
States federal, state and local laws concerning discrimination in employment and
non-segregation of facilities including, but not limited to, the requirements of
Executive Order 11246 (41 CFR 60-1.4), Section 503 of the Rehabilitation Act of
1973 (41 CFR 60-741.4), and the Vietnam Era Veteran’s Readjustment Assistance
Act of 1974 (41 CFR 60-250.4), which equal opportunity clauses are hereby
incorporated by reference.

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE

COPY FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY

REQUEST. OMISSIONS ARE DESIGNATED [***. . .***]. A COMPLETE VERSION OF THIS
EXHIBIT

HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

32



--------------------------------------------------------------------------------

 

Article 21. Notices

All notices required by this Contract will be in English, will be effective on
the date of receipt, and will be transmitted by any customary means of written
communication, including but not limited to registered letter, nationally
recognized overnight courier (e.g., Federal Express), or facsimile transmission,
addressed as follows:

 

Boeing:

  

Owner:

The Boeing Company

13100 Space Center Blvd.

Houston, Texas 77059-3556

Attention: Contracts Manager

[***...***]

  

Iridium Constellation LLC

1750 Tysons Boulevard, Suite 1400

McLean, VA 22102

Attention: Chief Legal &

Administrative Officer

 

Article 22. Miscellaneous

22.1 Headings. Article and paragraph headings used in this Contract are for
convenient reference only and are not intended to affect the interpretation of
this Contract.

22.2 GOVERNING LAW. THIS CONTRACT WILL BE INTERPRETED UNDER AND GOVERNED BY THE
LAWS OF THE STATE OF NEW YORK, U.S.A., EXCEPT THAT NEW YORK CHOICE OF LAW RULES
SHALL NOT BE INVOKED FOR THE PURPOSE OF APPLYING THE LAW OF ANOTHER
JURISDICTION.

22.3 Waiver/Severability. Failure by either Party to enforce any provision of
this Contract will not be construed as a waiver. If any provision of this
Contract is held unlawful or otherwise ineffective by a court of competent
jurisdiction, the remainder of the provisions of the Contract will remain in
effect.

22.4 Survival of Obligations. The following Articles of and Annexes to this
Contract will survive termination or cancellation of any part thereof to the
extent that the rights of a Party thereunder have accrued as of the date of
termination or cancellation: those relating to Article 8
(Indemnification/Insurance), Article 9 (Re-Orbit Rights and Obligations),
Article 14 (Limitation of Liability), Article 15 (Intellectual Property),
Article 19 (Disclosure and Use of Information by the Parties), Article 22
(Miscellaneous), Annex 17 (Group Call Functionality), and Annex 18 (Broadband
Functionality).

22.5 Reserved.

22.6 Order of Precedence. In the event of inconsistency among or between this
Contract, the Annexes to this Contract, including Statements of Work, and Task
Orders, such inconsistency shall be resolved by giving precedence in the order
set forth below:

1. Annexes 17 and 18;

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE

COPY FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY

REQUEST. OMISSIONS ARE DESIGNATED [***. . .***]. A COMPLETE VERSION OF THIS
EXHIBIT

HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

33



--------------------------------------------------------------------------------

 

2. Articles 1 through 22 of this Contract;

3. The Annexes to this Contract (other than Annexes 17 and 18), including
Statements of Work; and

4. Task Orders.

provided, however, that if a Task Order expressly provides that such Task Order
or any provision thereof shall take precedence over this Contract (Articles 1
through 22, excluding Articles 4, 9 and 14, and the Annexes), such Task Order or
the applicable provision(s) thereof shall take precedence over Articles 1
through 22, excluding Articles 4, 9 and 14, and the Annexes, as applicable. In
no event shall a Task Order take precedence over Articles 4, 9 or 14 hereof.

22.7 Laws. Each Party warrants that in the performance of this Contract, it will
comply with all applicable federal, state, local and foreign laws and ordinances
and all lawful orders, directives, rules and regulations thereunder
(collectively “Laws”).

22.8 Security and Access to Facilities and Information. Boeing shall follow the
security procedures specified from time to time by Owner. Without limiting the
foregoing, the following procedures will be followed in providing Owner with
unrestricted access to facilities and information pertaining to Boeing’s
performance of this Contract:

22.8.1 Owner shall have access to Owner-furnished facilities at all times,
including but not limited to all meetings at the Satellite Network Operations
Center (SNOC) and the Technical Support Center (TSC).

22.8.2 Owner shall have full and unrestricted access to Services and
Deliverables and to such Services and Deliverables prior to completion,
including but not limited to all information pertaining to the operation and
maintenance of the ICS except as otherwise provided in this Contract.

22.8.3 All Deliverables shall be placed on servers owned and controlled by Owner
and/or its Affiliates.

22.8.4 Access to the above facilities and information shall be provided on a
reasonable basis, consistent with Boeing’s policies (and requiring compliance
with applicable law) and is not intended to interfere with Boeing’s ability to
perform as required under this Contract.

22.9 Reserved.

22.10 Use of Owner’s Facilities. Boeing is not authorized to and shall not
utilize Owner’s facilities in the performance of any other Boeing business,
except as specifically required for the performance of Services hereunder.

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE

COPY FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY

REQUEST. OMISSIONS ARE DESIGNATED [***. . .***]. A COMPLETE VERSION OF THIS
EXHIBIT

HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

34



--------------------------------------------------------------------------------

 

22.11 Motorola as Third-Party Beneficiary. The Parties acknowledge that Motorola
is an express third-party beneficiary of certain provisions of the Original
Contract as set forth therein and that neither of the Parties intends that this
Contract or any of the amendments to the Original Contract effected hereby
affect any of their respective obligations to Motorola thereunder, all of which
shall remain in full force and effect.

22.12 Employee Nonsolicitation. Each Party agrees that, for the entire period of
the Contract term, and continuing for [***…***] after the termination or
completion of the Contract (as it may be extended or otherwise amended), neither
Party nor any of its successors shall directly or through any recruiting agency,
headhunter or similar entity or person acting on its behalf, solicit or recruit
any employee of the other Party (which as to Boeing means any previous or
current Key Personnel as defined in this Contract) (“Covered Employee”). If any
Covered Employee should freely resign from a Party, and provided that the other
Party had not previously solicited or recruited such Covered Employee, then such
other Party will be free of this restriction. The list of Covered Employees may
be provided by a Party or its successor(s) at any time on or before a contract
termination and/or the sale or other transfer of a majority of Owner’s assets.
This Article 22.12 shall survive this Contract’s termination.

22.13 Entire Agreement. Except to the extent set forth in Article 22.11, this
Contract as between Boeing and Owner constitutes the entire agreement between
the Parties and supersedes all prior understandings, commitments, and
representations, if any, of the Parties with respect to the subject matter
hereof. As between Boeing and Owner, it is understood and agreed that the letter
agreement between Boeing and Motorola dated December 11, 2000 (the “Motorola
Side Letter”) shall in no way affect the relationship between Boeing and Owner
under the Original Contract, this Contract or otherwise. Nothing contained
herein shall in any way affect or impair any of the rights or obligations of
Boeing or Motorola under the Motorola Side Letter. Except as expressly set forth
in this Contract, neither Boeing nor Owner has relied on the representations of
the other Party in entering into this Contract. Owner and Boeing are
knowledgeable commercial Parties in the subject matter of this Contract, which
the Parties negotiated at arms’ length.

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE

COPY FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY

REQUEST. OMISSIONS ARE DESIGNATED [***. . .***]. A COMPLETE VERSION OF THIS
EXHIBIT

HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

35



--------------------------------------------------------------------------------

 

THE BOEING COMPANY   IRIDIUM CONSTELLATION LLC By:   /s/ Danny White   By:   /s/
John Brunette Name:   Danny White   Name:   John Brunette Title:   Manager,
Contracts   Title:   Chief Legal & Administrative Officer Date:   July 21, 2010
  Date:   July 21, 2010

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE

COPY FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY

REQUEST. OMISSIONS ARE DESIGNATED [***. . .***]. A COMPLETE VERSION OF THIS
EXHIBIT

HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

36



--------------------------------------------------------------------------------

 

Annex 1

In-Orbit Insurance Policy

 

See Appendix 1, Referenced Documents for

Amended and Restated Contract No. BSC-2000-001:

Tab A

Satellite Third Party In-Orbit Liability Insurance,

Policy No. [***…***], dated 11 December 2009

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE

COPY FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY

REQUEST. OMISSIONS ARE DESIGNATED [***. . .***]. A COMPLETE VERSION OF THIS
EXHIBIT

HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

37



--------------------------------------------------------------------------------

 

Annex 2

Reserved

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE

COPY FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY

REQUEST. OMISSIONS ARE DESIGNATED [***. . .***]. A COMPLETE VERSION OF THIS
EXHIBIT

HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

38



--------------------------------------------------------------------------------

 

Annex 3

Statement of Work

for

Iridium® System

Operations and Maintenance

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE

COPY FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY

REQUEST. OMISSIONS ARE DESIGNATED [***. . .***]. A COMPLETE VERSION OF THIS
EXHIBIT

HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

39



--------------------------------------------------------------------------------

 

Annex 3

STATEMENT OF WORK

FOR

IRIDIUM® SYSTEM

OPERATIONS AND MAINTENANCE

1.0 SCOPE OF OPERATIONS AND MAINTENANCE

1.1 Scope

Pursuant to the Amended and Restated Contract (this Contract), Task Orders will
be issued based on the scope of work specified in this Annex 3. Notwithstanding
anything in this Contract to the contrary, in the event one or more Task
Order(s) omits any scope as set forth below, Boeing shall continue to provide
such scope of work as Services hereunder.

Boeing’s responsibilities shall include the following:

(a) operate and maintain the ICS. This responsibility shall not extend to
satellites that were inoperable on the effective date of the Original Contract
or that become inoperable after the effective date of the Original Contract.

(b) work on improvements to (vs. maintenance of) ICS capacity, quality of
service and/or operational enhancements, or development of new capabilities,
will be accomplished through authorized Project Description Documents, as that
term is defined in the Ground Systems and Space Systems Task Orders identified
in Annex 6 to this Contract.

(c) support and implement Gateway Earth Terminal availability to meet service
and availability level requirements;

(d) support the North American (U.S.) gateway, the Hawaii gateway, one (1) U.S.
or non-U.S. gateway. In addition, Boeing will support other Gateways as
identified by Owner. As these other Gateways are identified they will be added
to this Statement of Work and may result in Boeing requesting a change in the
applicable Task Order under this Contract unless it can be accomplished within
the Task Orders specified in subparagraph (b) above.

(e) perform continuous improvement and quality of service verification; and

(f) operate and maintain the Technical Support Center (TSC);

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE

COPY FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY

REQUEST. OMISSIONS ARE DESIGNATED [***. . .***]. A COMPLETE VERSION OF THIS
EXHIBIT

HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

40



--------------------------------------------------------------------------------

 

For each of the responsibilities above, Boeing will perform the duties and
activities as follows:

(1) operations;

(2) software and hardware maintenance and mutually coordinated enhancements, all
in accordance with historical practices;

(3) provision and replacement of Gateway Field Replaceable Units (FRUs) and
System Control Segment FRUs;

(4) overall system engineering, analysis and investigation;

(5) fault detection, isolation, and resolution;

(6) system improvement, capacity projections and expansion; and

(7) communications between the Owner and Boeing

Boeing shall use commercially reasonable efforts to operate and maintain the
Space System, to the extent within its control, to the Service Level
Specifications for the following measurements:

(1) [***. . .***];

(2) Quality of Services; and

(3) [***. . .***].

1.2 Owner Provided Services

Owner will provide (and will require the Gateways to provide) Boeing with
reasonable cooperation and assistance in connection with the products and
activities described in this Contract. Such cooperation and assistance will be
in accordance with normal operating procedures to minimize system disruption. In
connection therewith, PSTN and system access and usage will be provided at no
cost.

1.3 Glossary of Terms

Constellation or Space Segment – That part of the Iridium Communications System
consisting solely of the Space Vehicles (also called satellites) in low earth
orbit. It does not include the System Control Segment, Gateways, Iridium
Subscriber Units (ISUs), Multiple Access Units (MXUs) or other components.

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE

COPY FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY

REQUEST. OMISSIONS ARE DESIGNATED [***. . .***]. A COMPLETE VERSION OF THIS
EXHIBIT

HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

41



--------------------------------------------------------------------------------

 

Earth Terminal (ET) – The tracking antenna and RF terminal utilized for Ka Band
communication with the Space Vehicles.

Field Replaceable Unit (FRU) –Hardware components that are replaceable in the
field by sub system specialists. Typically this includes plug-in electronic
boards and shelves that are maintained in the spares inventory.

Gateways (GW) – These organizational structures encompass the ground based
facilities supporting the subscriber billing/ information functions in addition
to call processing operations and the connection of the IRIDIUM subscriber
communications through the Public Switched Telephone Network (PSTN).

Ground Stations – Collectively, all Gateways, the Teleport Network, the SNOC,
and TTACs facilities, each as defined in this Contract, including all equipment,
software, documentation and OSDN interconnects incorporated therein.

IRIDIUM Communications System (ICS) – As defined in Article 1.2.10 of this
Contract.

Network Element – An active call processing, message delivery, or data transport
hardware, software or system operated and managed by Owner.

Operations and Maintenance Support Escalation Levels – The escalating levels for
reporting an ICS network defect or issue in accordance with Owner’s standard
defect reporting procedures, including the following Tier 1 through Tier 4
levels:

Tier 1 – Personnel that have direct contact with ICS equipment, i.e. the site
personnel.

Tier 2 – Personnel that have the next level of knowledge to assist remote site
personnel with anomaly resolution, i.e. SNOC personnel.

Tier 3 – Engineering personnel that have subject matter expertise to provide the
next level of assistance to provide SNOC and site personnel with anomaly
resolution. This level of engineering support will also address existing or new
defect identification.

Tier 4 – Depot level support responsible for repair or replacement of failed
field replaceable units. This level is also responsible to correct or find a
work-around to software defects. This can be accomplished either at Owner’s
Technical Support Center or at a vendor facility.

Operational Support Data Network (OSDN) – The secure data communications network
dedicated to data communications among the Ground Stations used for the
transport of ICS-related network management and mission data information.

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE

COPY FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY

REQUEST. OMISSIONS ARE DESIGNATED [***. . .***]. A COMPLETE VERSION OF THIS
EXHIBIT

HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

42



--------------------------------------------------------------------------------

 

Satellite Network Operations Center (SNOC) – SNOC is the operations center for
the entire ICS. SNOC provides real time operations coordination and management
for both: the Space System i.e. Constellation, OSN and TTACs, as well as the
terrestrial network i.e. Gateways, MTC and ODN.

Service Level Specification – An agreed upon set of metrics to verify the
performance (or service provided by) the ICS (its individual components or
operations/support personnel) are being maintained at a specified level.

Space Segment or Constellation – That part of the Iridium Communications System
consisting solely of the Space Vehicles (also called satellites) in low earth
orbit. It does not include the System Control Segment, Gateways, ISUs, MXUs or
other components.

Space System – The integrated combination of the Space Segment and the System
Control Segment.

Space System Operations Plan – Documentation that details the operation of the
Space System and the actions required to retain its performance characteristics
at the levels provided in the Space System Statement of Work. It also describes
the operations of the entire IRIDIUM Communications System.

Space Vehicle (SV) – The terms Space Vehicle and Satellite have the same meaning
throughout this Contract and refer to the individual or multiple satellites that
comprise the Constellation.

Spare Space Vehicle – A Space Vehicle not currently in mission orbit. Spare
Space Vehicles will be stored in a Spares Orbit for later insertion into mission
orbit.

Subscriber Unit Segment – This term refers collectively to the individual
equipment units used by subscribers and capable of initiating and/or receiving
communications through the IRIDIUM Communications System. These include all
devices (either single or multiple) used on land sea or air for voice telephony,
paging, FAX, Data or other services.

System Control Segment (SCS) – The term refers to the various ground based
sites, equipment and facilities used to manage and control the individual Space
Vehicles of the Constellation, and the communications links of the IRIDIUM
Communications System. The System Control Segment is composed of the SNOC,
TTACs, Message Termination Controller (MTC), ODN and the OSN.

Technical Support Center (TSC) – The Technical Support Center provides
maintenance support comprised of technical experts and laboratory facilities.
The TCS analyzes and resolves of SCS, SV, or GW anomalies, tracks and analyzes
technical metrics, and implements/validates approved ICS enhancements.

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE

COPY FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY

REQUEST. OMISSIONS ARE DESIGNATED [***. . .***]. A COMPLETE VERSION OF THIS
EXHIBIT

HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

43



--------------------------------------------------------------------------------

 

Telemetry Tracking and Command (TTAC) – The TTACs provide the interface via ET
for the SCS or SNOC to communicate with and control the SVs. The TTACs are
utilized for real time management and control of the Constellation as well as
tracking and control of SV launches. TTACs also provide the interface for the
MTC to route paging messages to the Constellation.

Teleport Network – the geographically diverse collection of feederlink terminals
connected using high availability ground communications to provide multiple
access points among and between the ICS Space Segment, System Control Segment,
Gateways and NEXT. The Teleport Network exists in both the ICS and NEXT and
provides communications both within the ICS and among and between the ICS and
NEXT.

Unplanned Outage –Any unplanned service interrupting or performance degrading
event that occurs during normal operations caused by a fault to any hardware,
software or service.

2.0 OPERATIONS & MAINTENANCE REQUIREMENTS

The following paragraphs specify the Operations and Maintenance requirements.

2.1 Space System O&M

This paragraph sets forth the requirements to operate and maintain the Space
System.

Changes in operations process require a notification to Owner.

Owner shall be notified, per agreed to notification procedures, of occurrence of
any condition that puts the Iridium Communications System in a “hazardous
condition.” “Hazardous conditions” will be determined by Owner from time to time
and notified to Boeing.

Boeing shall prepare and submit to Owner the following reports in the frequency
specified:

(a) [***. . .***].

(b) [***. . .***].

(c) [***. . .***].

2.1.1 Constellation Control and Maintenance

Boeing shall use commercially reasonable efforts to operate, monitor, repair and
maintain the software (and applicable ground hardware) of the Space System
(including the individual Space Vehicles but excluding such software or
hardware, if any, provided by or

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE

COPY FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY

REQUEST. OMISSIONS ARE DESIGNATED [***. . .***]. A COMPLETE VERSION OF THIS
EXHIBIT

HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

44



--------------------------------------------------------------------------------

through Owner (and not by or through Boeing or at Boeing’s request) as necessary
to maintain service in accordance with the Service Level Requirements.

All critical system anomalies shall be investigated within a reasonable time
period with the word “reasonable” defined by the circumstances of the situation
itself, root causes established and necessary work-arounds/fixes identified,
developed and implemented by Boeing and Owner, all as further specified in the
Satellite Network Operations Center (SNOC) & Technical Support Center (TSC)
Fault Escalation and Notification Process and other historical processes.

Boeing shall support Owner in the disposition of satellite assets by providing
data and a recommendation with regard to [***. . .***]:

(1) [***. . .***]

(2) [***. . .***]

(3) [***. . .***]

(4) [***. . .***]

(5) [***. . .***]

(6) [***. . .***]

(7) [***. . .***]

(8) [***. . .***]

(9) [***. . .***]

[***. . .***].

[***. . .***].

2.2 Gateways O&M Support

Boeing shall provide Gateway operations and maintenance support to Owner for
maintaining the operating state of the network equipment within design
specifications (or other agreed upon performance levels).

Boeing shall be responsible for the initial diagnosis and isolation of
reproducible Gateway equipment hardware malfunctions.

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE

COPY FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY

REQUEST. OMISSIONS ARE DESIGNATED [***. . .***]. A COMPLETE VERSION OF THIS
EXHIBIT

HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

45



--------------------------------------------------------------------------------

 

Boeing shall replace or repair [***…***], failed Gateway and TTAC Owner provided
FRU’s. Replacement FRU’s may be newly manufactured equipment or re-manufactured
equipment performing to new equipment standards. Owner shall be responsible for
the cost of the materials, maintenance of inventory and shipping the failed
FRU’s to Boeing, postage paid, and for all customs and duties related to the
shipment, in accordance with existing Owner procedures.

Boeing shall provide a single point of coordination (e.g. GTAC) to each Gateway
for the return of failed FRU’s.

2.3 Gateway Technical Support

Boeing shall provide technical assistance to the Gateways for the support of all
Gateway/ICS hardware and software. [***…***].

The Gateway Technical Assistance Center (GTAC) shall be the point of contact for
all Gateway technical assistance consisting of Trouble Analysis Support and
Software Implementation Support.

The GTAC shall be available to provide Owner with telephone-based technical
consultation 7 days per week, 24 hours per day. In addition to GTAC personnel,
GTAC functions can also be handled by qualified SNOC personnel to provide the 7
by 24 coverage.

The GTAC staff employed by Owner shall follow Boeing-established trouble ticket
tracking procedures for all Gateway equipment problems, including Logging,
Reporting, Tracking, Escalation and Closure.

Problems reported through GTAC shall be compiled and analyzed in terms of trend
analysis and quality metrics tracking. Reports will be the same form as after
action reports defined in Section 2.1 item (c) and Section 3.3.2.

The GTAC staff shall aid the Gateway operators to confirm problem isolation and
troubleshooting. Problems that cannot be directly resolved by the GTAC staff
will be escalated to Contractor Engineering or the Subsystem supplier as
appropriate using established procedures that meet the Service Level
Requirements.

The GTAC staff shall also provide assistance to the Gateway operators during the
installation of new Software releases, including on-site installation for new
Major Software Releases [***…***].

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE

COPY FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY

REQUEST. OMISSIONS ARE DESIGNATED [***. . .***]. A COMPLETE VERSION OF THIS
EXHIBIT

HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

46



--------------------------------------------------------------------------------

 

3.0 SPACE SYSTEM AND GATEWAY SERVICE LEVEL REQUIREMENTS

3.1 Performance

Boeing shall use its commercially reasonable efforts to maintain the [***…***].
Boeing shall take all reasonable steps to keep the ICS operating, subject only
to events which are beyond the control of Boeing. Any changes to the level of
service will require the consent of Owner.

Boeing will be responsible for the following:

(a) quality of service, system performance, and availability; and

(b) response and resolution times for anomalies.

3.2 Service Level Requirement Definitions

The Space System and Gateway Service Level Requirements are defined in terms of:

(1) [***…***]; and

(2) [***…***].

Boeing and Owner shall mutually agree on the data collection and data analysis
techniques used to generate the service level measurements. Results of service
level measurements shall be reported to Owner together with recommendations for
corrective or other actions within a reasonable timeframe. Any service affecting
decision to any system, subsystem, or element of the communications system shall
be implemented in accordance with Owner’s approved change control process.

3.3 Maintaining Quality of Service

A high level of quality of service will be maintained by Boeing by utilizing a
combination of continuous process improvement initiatives, Fault Escalation
processes, an awards and recognition program to support high performance levels,
and training initiatives.

3.3.1 Continuous Process Improvement

Tactical and strategic continuous process improvement initiatives will be
maintained for every aspect of the operation. All system outages will be
analyzed until a root cause is determined. Corrective actions will then be
assigned and tracked until closure. Sub-processes associated with continuous
process improvement include [***…***] outage meetings and metrics and weekly
Quality of Service (QoS) Review meetings and metrics.

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE

COPY FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY

REQUEST. OMISSIONS ARE DESIGNATED [***. . .***]. A COMPLETE VERSION OF THIS
EXHIBIT

HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

47



--------------------------------------------------------------------------------

 

3.3.1.1 [***…***] Outage Meeting

[***…***]. An anomaly report will also be assigned to the appropriate POC at
this meeting and completed within 48 hours of the assignment.

3.3.1.2 Quality of Service Review

The purpose of the QoS Review is to serve as a mechanism for identifying
operations problems which impact or have the potential to impact telephony or
messaging service, and to determine and track corrective actions. The net result
of actions performed by the QoS Review should be a continuous improvement in the
performance of the Iridium System.

3.3.1.2.1 Scope

The QoS Review will address operations issues which directly impact service or
issues which have the potential, if left uncorrected, to impact service. Other
anomalies which do not meet the above criteria will be handled through other
processes.

3.3.1.2.2 Operations Problem Identification and Resolution Process

Although operations problems may be identified from several sources, the
[***…***] Satellite Network Operations (SNO) Outage Report is the primary source
for operations problem identification. The resolution of operations problems
will be provided by the generation of either an action item to develop or modify
an operations procedure, or the generation of a system design defect/feature
requirement.

3.3.1.2.3 Action Items Process

Action items will be developed for operations problems that are identified in
the [***…***] SNO Outage Report. The QoS Review Facilitator will develop action
items with the responsible manager(s) as needed to ensure an accurate
description and an appropriate course of action for problem resolution. An QoS
Review Facilitator will enter these operations problems into the Issues Database
as a means for generating, assigning, and tracking action items.

Operations action items may also be developed as identified in the QoS Review
meeting or by other operational organizations. Action items contained in Anomaly
Reports will be reviewed in the QoS Review and restated as needed. These Anomaly
Report action items will be entered into the Anomaly Report Database and tracked
by the QoS Review Facilitators. Although the QoS Review process will not track
all operations related issues that are entered into the Issues Database, any
SNOC staff member can identify an issue that needs development into an action
item and that should be tracked by the QoS Review. The originator of these
issues must coordinate with the QoS Review Facilitators on these issues.

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE

COPY FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY

REQUEST. OMISSIONS ARE DESIGNATED [***. . .***]. A COMPLETE VERSION OF THIS
EXHIBIT

HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

48



--------------------------------------------------------------------------------

 

Once an operations problem is entered into the Issues Database the resulting
action item will be tracked by the QoS Review Facilitators. The QoS Review
Facilitators will generate an QoS Review Action Items Status Report as a means
of tracking the status and reporting progress against these action items. This
report will include the action item number, description, lead responsibility,
opened date, due date, and status. The QoS Review process reports action item
closure status as a part of the [***…***] review process.

The status of each QoS Review action item will be reviewed by the QoS Review
Facilitator with each of the Action Item Leads prior to each weekly QoS Review
meeting. It is the responsibility of the Action Item Leads to ensure closure of
their action items. Action items may be closed only after the Action Item Lead
has provided hardcopy of the required, approved documentation to the QoS Review
Facilitator. Action items that have been closed during the previous [***…***]
will be noted in the Action Item Status Report that is distributed at the next
QoS Review meeting. Closed action items will be archived by the QoS Review
Facilitators in a separate report that is available for review.

3.3.1.2.4 Defects Process

In addition to action items, new defects or features may be generated as a
result of the SNO Outage Report process. An QoS Review facilitator will develop
defects with the responsible manager(s) as needed and will coordinate with a
CMVC administrator to ensure that the defects are entered into the CMVC system.
Defects may also be developed as identified in the QoS Review meeting. The
Boeing process reports defects and associated outage issues as a part of the
[***…***] outage review, QoS Review and SPR

3.3.2 Fault Escalation Processes

Boeing shall comply with the approved Satellite Network Operations Center
(SNOC) & Technical Support Center (TSC) Fault Escalation and Notification
Process, as such process may be amended and approved by Owner from time to time.

3.3.3 Awards and Recognition

Awards will be given to individual members of the operations team that have
exhibited outstanding performance in the execution of their jobs. These awards
encourage continuous improvement by the individuals and enhance operations
effectiveness. The awards are determined by Boeing program management.

3.3.4 Training

Every shift position at the SNOC has a rigid certification process. Every
individual working operations must complete this certification process prior to
working unsupervised. The process consists of three parts, initial classroom
instruction, on the job

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE

COPY FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY

REQUEST. OMISSIONS ARE DESIGNATED [***. . .***]. A COMPLETE VERSION OF THIS
EXHIBIT

HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

49



--------------------------------------------------------------------------------

training, and recurring training. The average duration for a certification is
approximately [***…***].

4.0 SUSTAINING ENGINEERING

Boeing shall maintain, as part of the sustaining engineering effort, a core
Space System and Gateway analysis/investigation team whose focus is to analyze
system performance, using both customer data (e.g. CDRs) and customized test
results, to understand the causes of limitations in the overall service delivery
to the customer.

If the limitation is due to a critical defect in one of the Space System or
Gateway segment components, a defect shall be written and assigned to the
responsible party for resolution. If the limitation is due to a design
limitation/characteristic, then the Boeing engineering team shall consult with
Owner within a commercially reasonable timeframe on potential design changes
that will improve system performance beyond the current design limit.

All network changes shall be implemented in accordance with Owner’s approved
change control process. A Service Impact Request (SIR) shall be submitted for
approval of any change that presents a potential service impact and may place a
network element in a high-risk condition. All network changes shall be reviewed
and a pre-upgrade/ pre-installation conference between Boeing and Owner will be
conducted before the upgrade is implemented (e.g., ODN/OSN rerouting, Gateway
upgrades).

Boeing agrees to work with Owner to implement and report upon a Continuous
Improvement Program with the objective of enhancing the overall ICS contingent
on the reasonable availability of resources. Suggested areas to be addressed
include the following:

(1) [***…***];

(2) [***…***];

(3) [***…***];

(4) [***…***]; and

(5) [***…***].

5.0 STAFFING REQUIREMENTS

Throughout the performance of this SOW, Boeing shall maintain a professional
staffing level with the skills necessary to comply with the requirements of this
SOW.

5.1 Functions Performed

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE

COPY FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY

REQUEST. OMISSIONS ARE DESIGNATED [***. . .***]. A COMPLETE VERSION OF THIS
EXHIBIT

HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

50



--------------------------------------------------------------------------------

 

(1) Perform constellation control, maintenance, and gateway O&M technical
support. This support includes daily operations planning, execution, monitoring,
and maintenance of the satellite network, TTACs, and gateways. This also
includes the diagnostic and recovery procedures for anomalies that occur within
the network infrastructure.

(2) System modifications to maximize system availability, capacity, and
diagnostics, reduce operational maintenance, improve reliability, and extend
life expectancy. This also includes defect resolution, operational process and
logistic improvements, capital cost reductions and incorporation of new service
features and offerings.

The following outlines the functions performed (this list may be amended from
time to time as necessary to reflect Boeing’s support of all subsystems included
within the then-current Iridium commercial baseline):

Iridium Operation Monitoring and Control

Mission Director

Flight Operations Specialist

Real Time State (RTS) of Health Engineering & Analysis

Telemetry, Tracking and Control (TTAC) and Network Operators

Control Facility Operators

Iridium Mission Operations

Mission Planning Analysts

Mission Orbital Engineers and Analysts

Control Facility Analysts

Mission Operations System Engineering

Mission Ops Training

Iridium Spacecraft Subsystem Engineering Expertise

Power (Batteries and Solar Arrays)

Attitude Determination

Attitude Control

L-Band Hardware

K-Band Hardware

Thermal Control

Main Mission Antenna

Iridium Payload Software Domain Engineering Expertise

L-Band Functional Software

K-Band Funtional Software

Telephony Softwaer

Main Mission Antenna Manager

Crosslink and Feederlink Functional Software

Core Bus Software

Build & Release Install & Audit (BRIA) Payload Software

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE

COPY FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY

REQUEST. OMISSIONS ARE DESIGNATED [***. . .***]. A COMPLETE VERSION OF THIS
EXHIBIT

HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

51



--------------------------------------------------------------------------------

 

Iridium Operation Monitoring and Control

Mission Director

Flight Operations Specialist

Real Time State (RTS) of Health Engineering & Analysis

Telemetry, Tracking and Control (TTAC) and Network Operators

Control Facility Operators

Iridium Mission Operations

Mission Planning Analysts

Mission Orbital Engineers and Analysts

Control Facility Analysts

Mission Operations System Engineering

Mission Ops Training

Iridium Spacecraft Subsystem Engineering Expertise

Power (Batteries and Solar Arrays)

Attitude Determination

Attitude Control

L-Band Hardware

K-Band Hardware

Thermal Control

Main Mission Antenna

Iridium Payload Software Domain Engineering Expertise

L-Band Functional Software

K-Band Funtional Software

Telephony Softwaer

Main Mission Antenna Manager

Crosslink and Feederlink Functional Software

Core Bus Software

Build & Release Install & Audit (BRIA) Payload Software

Iridium Satellite Control Station Software Domain Engineering Expertise

Mission Planning Software

Orbit Service Software

Satellite Control Software

COMET Software

Infrastructure Domain Software

Integrated Network Management Software

Satellite Control Databases

SVDB Database Analyst

Realt Time Products (RTP) Analyst

Build of Material (BOM) tools

BRIA SCS Software

Iridium Ground Network Software Domain and Configuration Management Expertise

Messaging

Earth Terminal Communication Sub-system (ECS)

Siemans D900 Equipment

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE

COPY FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY

REQUEST. OMISSIONS ARE DESIGNATED [***. . .***]. A COMPLETE VERSION OF THIS
EXHIBIT

HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

52



--------------------------------------------------------------------------------

Earth Terminal Transmission Sub-system (ETS)

Operations Maintanance Control - Gateway (OMC-G)

Operations Maintance Control - Radio (OMC-R)

Unix Administration

CISCO Administration

PC Support

CMVC/Clearcase Administration

BRIA Administration

COTS Administration

Iridium Integration and Test Domain Expertise (Unique from Development Above for
Verification)

Lab Operations Support

Test Conductors

Lockheed Bus Control Software (LBCS)

K-Band

L-Band

AVVA

Orbit Services

Satellie Control

Mission Planning

Telephony

ETS

MTC

ET

Subscriber Equipment

Service Management

Service Quality Monitoring

System Simulation, Modelling and Tools

Service Quality Troubleshooting and Analysis

New Products and Feature Support

Program Management

Logistic Support for TTAC, Gateways, Backlot and TVC

Technology/Export Compliance

Project Planners

Facility Managers

5.2 Annual Activity Planning

Each year in October Boeing shall seek approval of the annual project plans
related to system improvement activities and significant operational and
maintenance initiatives to be accomplished in the following calendar year. Each
major activity shall include objectives, cost benefit, milestone descriptions,
milestone dates, effort and capital resources required and risk assessment for
review. Progress in achieving project plans shall be reviewed at each Monthly
Program Review.

Flexibility must be maintained to reprioritize activities in support of evolving
needs and objectives. Redirection in priorities and consequences shall be
reviewed in the Monthly Program Reviews.

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE

COPY FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY

REQUEST. OMISSIONS ARE DESIGNATED [***. . .***]. A COMPLETE VERSION OF THIS
EXHIBIT

HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

53



--------------------------------------------------------------------------------

 

Annex 4

Statement of Work

for

Iridium® System

Re-Orbit

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE

COPY FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY

REQUEST. OMISSIONS ARE DESIGNATED [***. . .***]. A COMPLETE VERSION OF THIS
EXHIBIT

HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

54



--------------------------------------------------------------------------------

 

Annex 4

STATEMENT OF WORK

FOR

IRIDIUM® SYSTEM

RE-ORBIT

In the event any of the conditions included in Articles 9.4, 9.5 and/or 9.6,
then Boeing will proceed with Re-Orbit of the active Iridium Constellation (as
that term is defined in the Annex 3 Statement of Work). The Re-Orbit will be
accomplished in accordance with the Boeing Re-Orbit Plan, Revision X2, dated
August 6, 2003, as heretofore modified (the “Boeing Plan”), which has been
established from the government-coordinated Motorola Re-Orbit Plan (as it
existed on September 7, 2000) or any successor plan thereto accepted and
approved by the U.S. Federal Communications Commission and compliant with the
requirements of the U. S. Government Indemnification Contract.

The Boeing Plan includes satellite groupings, operations procedures, Re-Orbit
schedule and command sequences (safemode and passivation).

The Boeing Plan will be reviewed and updated [***…***] to accommodate any
changes to the Constellation or ground systems.

Boeing will perform the following activities during the quarterly review and
update cycles.

 

  1. Review and update SV grouping plan and Re-Orbit schedule.

 

  2. Review and update all procedures related to Re-Orbit to insure that they
are compatible with current ground and vehicle configurations.

 

  3. Review, update and test all products necessary to perform the Re-Orbit
including Re-Orbit safemode command sequence (generic and vehicle specific) and
Re-Orbit passivation command sequence (generic and vehicle specific).

 

  4. Perform Re-Orbit readiness review.

The following states Boeing’s requirements relative to Re-Orbit of the Iridium
Constellation. Owner agrees that in Owner’s application to the Federal
Communication

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE

COPY FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY

REQUEST. OMISSIONS ARE DESIGNATED [***. . .***]. A COMPLETE VERSION OF THIS
EXHIBIT

HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

55



--------------------------------------------------------------------------------

Commission (FCC) for license transfer, the requirements set forth in the
following paragraphs will be met.

Background

The purpose of this document is to summarize several key aspects of Iridium
Constellation Re-Orbit which are considered by Boeing to be necessary for
technical success and to ensure liability insurance coverage.

It should be noted that the Boeing Plan is only for active controllable
satellites. [***…***].

Expeditious Plan Execution

The Boeing Plan will be executed in accordance with the Re-Orbit Plan. It is
essential for Boeing to complete the Re-Orbit procedures for all controllable
satellites to allow the satellites to atmospherically Re-Orbit within the
[***…***] window covered by the insurance policy period.

Plan Execution Flexibility

Boeing’s ability to modify the Re-Orbit schedule and satellite Re-Orbit
groupings is necessary to accommodate system re-configuration changes, satellite
system failures and any unplanned events which happen during Re-Orbit execution.
Boeing will have maximum flexibility in these areas to insure the overall
success of Re-Orbiting the Iridium Constellation.

Agreements between Motorola and U.S.A.F. Space Command/NORAD associated with
satellite tracking and close approach notification have been extended to Boeing.
NORAD’s support for simultaneous maneuvering of a least [***…***] satellites is
essential to the Boeing Plan because limitations on the number of simultaneous
maneuvering satellites could adversely impact Boeing’s ability to complete the
Boeing Plan in the scheduled time frame necessary to allow satellite re-entry
and impact during the period that is covered by the Re-Orbit insurance policy.

Technically Reasonable Requirements

Boeing will make all reasonable efforts to successfully Re-Orbit the
Constellation within the technical limitations of the satellite design. It is
assumed that unreasonable or impossible technical requirements or operational
constraints that deviate from the Boeing Plan will not be imposed. Examples of
unreasonable or impossible requirements are [***…***].

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE

COPY FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY

REQUEST. OMISSIONS ARE DESIGNATED [***. . .***]. A COMPLETE VERSION OF THIS
EXHIBIT

HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

56



--------------------------------------------------------------------------------

 

Annex 5

Price and Payment Schedule

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE

COPY FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY

REQUEST. OMISSIONS ARE DESIGNATED [***. . .***]. A COMPLETE VERSION OF THIS
EXHIBIT

HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

57



--------------------------------------------------------------------------------

 

Annex 5

PRICE AND PAYMENT SCHEDULE

1.0 Payment

1.1 Payment Schedule. Owner will make payments to Boeing in the amounts of and
on the dates indicated in the schedules set forth in the following paragraphs
below.

1.2 Late Payment. Payments due Boeing and not paid within [***…***] days
following Owner’s receipt of a good and proper invoice submitted in accordance
with Paragraphs 5.1 or 5.2 of this Annex 5 will be subject to [***…***],
excluding payment of any disputed amounts in accordance with Paragraph 5.3 of
this Annex 5. Such charges will be computed [***…***]. Such rate will be applied
on the basis of a 365-day year against the past due amount, commencing on the
[***…***] after the invoice date and continuing until the payment is received by
Boeing.

1.3 Form of Payment. Owner will make all payments to Boeing by unconditional
wire transfer of immediately available funds in United States Dollars in a bank
account in the United States designated by Boeing as follows.

Account# [***…***]

[***…***]

New York, NY

ABA Routing# [***…***]

Swift Code: [***…***]

1.4 Failure to Pay. In the event Owner fails to make payments when due, Boeing
reserves the right to assert whatever remedies against Owner it may have under
this Contract or at law. Any failure to pay shall not apply to Boeing’s
obligations under the Re-Orbit Statement of Work included as Annex 4 to this
Contract, provided that the payment in Article 9.1.1 has been paid.

1.5 Monetary and Government Regulations. Owner is responsible for complying with
all monetary control regulations and for obtaining necessary governmental
authorizations related to payments.

2.0 Services Performed Prior to the Effective Date: Payment Amounts

2.1 As of the Effective Date, Boeing shall provide the following credits to
Owner against the performance of Steady State O&M Services performed under the

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE

COPY FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY

REQUEST. OMISSIONS ARE DESIGNATED [***. . .***]. A COMPLETE VERSION OF THIS
EXHIBIT

HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

58



--------------------------------------------------------------------------------

 

Original Contract:

2.1.1 Fourth Quarter of 2008. For the period of October 1, 2008 through
December 31, 2008, Boeing shall credit Owner in the amount of U.S. $[***…***]
per month.

Note: For information purposes only, this amount has been calculated as follows:
[***…***].

Using the above calculations, the former monthly FFP price for 2008 is
$[***…***] and the adjusted monthly FFP price for October through December 2008
is $[***…***].

2.1.2 Calendar Year 2009. For the period of January 1, 2009 through December 31,
2009, Boeing shall credit Owner U.S. $[***…***] per month.

Note: For information purposes only, this amount has been calculated as follows:
[***…***].

Using the above calculations, the former monthly FFP price for 2009 is
$[***…***] and the adjusted monthly FFP price for 2009 is $[***…***].

2.1.3 Calendar Year 2010. For the period of January 1, 2010 through the day
immediately preceding the Effective Date, Boeing shall credit Owner U.S.
$[***…***] per month, including the partial calendar month of May 2010.

Note: For information purposes only, this amount has been calculated as follows:
[***…***].

Using the above calculations, the former monthly FFP price for 2010 is
$[***…***] and the adjusted monthly FFP price for 2010, through the Effective
Date of this Contract, is $[***…***].

2.2 In the event that Owner has made payment to Boeing prior to the Effective
Date of this Contract for any amounts pertaining to Boeing’s performance under
this Contract for the period of October 1, 2008 through the Effective Date, then
Owner shall apply a credit equal to such overpayment against the payment of the
first invoice(s) payable to Boeing after the Effective Date, and each subsequent
invoice thereafter until all credits from paragraph 2.1 have been applied, as
due under this Contract.

3.0 Task-Ordered Services: Terms and Payment Amounts

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE

COPY FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY

REQUEST. OMISSIONS ARE DESIGNATED [***. . .***]. A COMPLETE VERSION OF THIS
EXHIBIT

HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

59



--------------------------------------------------------------------------------

 

For work performed for Task-Ordered O&M Services or Task-Ordered Non-O&M
Engineering Services (collectively, “Task-Ordered Services”) pursuant to
Articles 1.4.2 and 1.4.3, Boeing shall be paid in accordance with the terms
specified in this Paragraph 3.0 below.

3.1 Establishment of Annual O&M Price Cap. In accordance with Article 1.4.2.4,
the Annual O&M Price Cap for Task-Ordered O&M Services shall be calculated as
established in this Paragraph 3.1.

3.1.1 Basis for Calculating Annual O&M Price Cap. Each upcoming year’s Annual
O&M Price Cap shall be calculated based on [***…***].

3.1.2 [***...***].

3.1.3 [***…***].

 

[***…***]  

[***…***]

     [***...*** ] 

[***...***]

     [***...*** ]* 

[***...***]

     [***...*** ] 

[***...***]

     [***...*** ] 

[***...***]

     [***...*** ] 

[***...***]

     [***...*** ] 

[***...***]

     [***...*** ] 

[***...***]

     [***...*** ] 

 

                                 * [***…***].

[***…***]

3.1.4 Scope Reduction. Owner may direct O&M Scope Modifications in accordance
with Article 1.4.2.3 of this Contract and such O&M Scope Modifications shall
modify the Annual O&M Price Cap as set forth in Article 1.4.1.3.

3.1.5 Annual O&M Price Cap [***...***]. [***…***].

TABLE FOR EXAMPLE ONLY

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE

COPY FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY

REQUEST. OMISSIONS ARE DESIGNATED [***. . .***]. A COMPLETE VERSION OF THIS
EXHIBIT

HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

60



--------------------------------------------------------------------------------

 

   

([***…***])

   

[***...***]

 

[***...***]

 

[***...***]

 

[***...***]

 

[***…***]

 

[***...***]

 

[***...***]

 

Total

[***…***]

  [***…***]   [***…***]   [***…***]   [***…***]   [***…***]   [***…***]  
[***…***]   [***…***]

[***…***]

  [***…***]   [***…***]   [***…***]   [***…***]   [***…***]   [***…***]  
[***…***]   [***…***]

[***…***]

  [***…***]   [***…***]   [***…***]   [***…***]   [***…***]   [***…***]  
[***…***]  

[***…***]

  [***…***]   [***…***]   [***…***]   [***…***]   [***…***]   [***…***]  
[***…***]  

Notes: The above calculations are based upon the following assumptions:

 

  (i) [***…***];

 

  (ii) [***…***];

 

  (iii) [***…***];

 

  (iv) [***…***].

 

  (v) [***…***].

3.2 Task-Ordered Time & Materials Rates.

3.2.1 Time & Material Hourly Rates. The Time & Material Hourly Rate for each
direct labor hour, which includes [***…***], (the “T&M Hourly Rate”) are
specified by “Boeing Labor Category” in the table below. The T&M Hourly Rates
for 2010 have been mutually agreed upon by the Parties as of the Effective Date
and are specified in the table below. For 2011 and beyond, Boeing shall propose
and submit to Owner the applicable T&M Hourly Rates by no later than [***…***]
of the preceding calendar year. Such T&M Hourly Rates shall be the lesser of:
[***…***]. Upon Boeing’s and Owner’s mutual review of and concurrence on the new
T&M Hourly Rates, such updated rates will be mutually acknowledged in writing by
the Parties, with a copy of such document retained on file by both Parties. In
no event shall Owner pay [***…***].

Note: For information purposes only, the 2008 and 2009 T&M Hourly Rates, as
previously agreed upon by the Parties prior to the Effective Date but which are
not in effect under this Contract, are also specified in the table below.

The 2008 T&M Hourly Rates were calculated as follows: [***…***].

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE

COPY FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY

REQUEST. OMISSIONS ARE DESIGNATED [***. . .***]. A COMPLETE VERSION OF THIS
EXHIBIT

HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

61



--------------------------------------------------------------------------------

 

Task-Ordered Services

T&M Hourly Rates

 

Rate ID

   Boeing Labor Category   2008   2009   2010

    1

   [***…***]   $[***…***]   $[***…***]   $[***…***]

    2

   [***…***]   $[***…***]   $[***…***]   $[***…***]

    3

   [***…***]   $[***…***]   $[***…***]   $[***…***]

    4

   [***…***]   $[***…***]   $[***…***]   $[***…***]

    5

   [***…***]   $[***…***]   $[***…***]   $[***…***]

    6

   [***…***]   $[***…***]   $[***…***]   $[***…***]

    7

   [***…***]   $[***…***]   $[***…***]   $[***…***]

3.2.2 Boeing Labor Category Descriptions. The Boeing Labor Categories are
defined as follows:

3.2.2.1 Rate ID 1 – [***…***]: [***…***].

3.2.2.2 Rate ID 2 – [***…***]: [***…***].

3.2.2.3 Rate ID 3 – [***…***]: [***…***].

3.2.2.4 Rate ID 4 – [***…***]: [***…***].

3.2.2.5 Rate ID 5 – [***…***]: [***…***].

3.2.2.6 Rate ID 6 – [***…***]: [***…***].

3.2.2.7 Rate ID 7 – [***…***]: [***…***].

3.2.3 Materials. Boeing shall not [***…***]. All materials required by Boeing
for performance of the Services shall be [***…***]. Notwithstanding anything to
the contrary in this Paragraph 3.2.3, Owner shall not be obligated to [***…***].

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE

COPY FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY

REQUEST. OMISSIONS ARE DESIGNATED [***. . .***]. A COMPLETE VERSION OF THIS
EXHIBIT

HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

62



--------------------------------------------------------------------------------

 

3.2.4 Other Direct Costs. [***…***] shall be [***…***] Boeing’s T&M Hourly Rates
as specified in Paragraph 3.2.1 of this Annex 5 and shall not be [***…***].

3.3 Task-Ordered O&M Services T&M Estimating and Invoicing Requirements.

3.3.1 [***...***]. [***…***].

3.3.2 [***...***]. [***…***].

3.3.3 [***...***]. [***…***].

3.3.4 [***...***]. [***…***]:

(i) [***…***];

(ii) [***…***];

(iii) [***…***]; or

(iv) [***…***].

[***…***].

3.3.5 [***...***]. [***…***].

3.3.6 [***...***]. [***…***].

3.4 [***...***]. [***…***].

4.0 [***...***].

4.1 [***...***]. [***…***].

4.2 [***...***]. [***…***].

4.3 [***...***]. [***…***].

4.4 Definition of [***...***]. [***…***].

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE

COPY FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY

REQUEST. OMISSIONS ARE DESIGNATED [***. . .***]. A COMPLETE VERSION OF THIS
EXHIBIT

HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

63



--------------------------------------------------------------------------------

 

5.0 Payment Due Dates

5.1 Task-Ordered O&M Services. Upon the conclusion of each monthly period,
Boeing shall submit a [***…***] invoice, as applicable, to Owner prepared in
accordance with Paragraph 3.3 of this Annex 5 to Owner. Owner shall make payment
on a [***…***] basis upon receipt of such good and proper invoice.

5.2 Task-Ordered Non-O&M Engineering Services. Upon the conclusion of each
monthly period, Boeing shall submit a Time & Materials invoice for each Task
Order prepared in accordance with Paragraph 3.4 of this Annex 5 to Owner. Owner
shall make payment on a [***…***] basis upon receipt of such good and proper
invoice.

5.3 Billing Errors. If, after receipt of an invoice [***…***], Owner believes a
billing error has occurred, Owner shall provide to Boeing evidence of such
error. If, after investigation, Boeing agrees that there is a billing error,
Boeing shall make corrections accordingly. If Boeing disagrees, the parties will
negotiate in good faith to resolve the disagreement. If billing disagreements
occur and are not satisfactorily resolved by the Parties, the Parties may resort
to the Disputes provision of this Contract. Boeing will not terminate or suspend
Services during the resolution of any billing dispute, and Owner’s failure to
pay the disputed portion of a Boeing invoice in a timely manner during the
resolution of any billing dispute shall not be cause for Default by Owner.

6.0 System De-orbit and Nominal De-orbit

6.1 When required pursuant to Articles 9.4, 9.5 and/or 9.6 hereof, Owner shall
pay to Boeing the amount specified in Article 9.1.1 of this Contract for Boeing
Services for Re-Orbiting of the Constellation in accordance with the Re-Orbit
Statement of Work included as Annex 4 to this Contract.

6.2 Should Owner initiate a voluntary nominal de-orbit of the Constellation in
accordance with the Re-Orbit Statement of Work included as Annex 4 to this
Contract, then the period of performance for Boeing Services shall be [***…***].
The [***…***] of Re-Orbit activity shall be priced at an amount equal to
[***…***]. This amount shall be payable regardless of when or under what
conditions and/or circumstances Re-Orbit occurs except that a de-orbit required
pursuant to Articles 9.4, 9.5 and/or 9.6 hereof shall be paid in accordance with
Paragraph 6.1, above. Changes to Annex 4 shall be cause for equitable adjustment
to price and schedule in accordance with Article 4 (Changes) of this Contract.

In the event of a nominal de-orbit, Owner shall provide Boeing written
notification [***…***] in advance of Owner’s scheduled commencement of Re-Orbit
activities.

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE

COPY FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY

REQUEST. OMISSIONS ARE DESIGNATED [***. . .***]. A COMPLETE VERSION OF THIS
EXHIBIT

HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

64



--------------------------------------------------------------------------------

 

ANNEX 6

Baseline Task Orders for

Task-Ordered O&M Services

 

Task
Order
No.

  

Title

GS001    Ground Segment: Project Management, Configuration Management and
Procurement Support GS002    Ground Segment: Ground Segment Operations and
Engineering Support GS003    Ground Segment: Gateway, TTAC, and Ground Systems
Development and Sustaining Engineering Support GS004    Ground Segment: Systems
Integration and Test for Gateways, TTACs and Teleport Network GS005    Ground
Segment: Gateways, TTAC, Teleport Network, Ground Systems and Site Support GS006
   Ground Segment: Systems Analysis and Quality of Service GS007    Ground
Segment: Facilities Operations and Maintenance and Information Technology
Engineering and Support GS008    Ground Segment: Product Testing and
Certification Support SS001    Space Segment: Project Management, Configuration
Management and Procurement Support SS002    Space Segment: System Integration
and Test SS003    Space Segment: Space System Software Development SS004   
Space Segment: Satellite On-Orbit Operation SS005    Space Segment:
Constellation Engineering and Analysis

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE

COPY FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY

REQUEST. OMISSIONS ARE DESIGNATED [***. . .***]. A COMPLETE VERSION OF THIS
EXHIBIT

HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

65



--------------------------------------------------------------------------------

 

ANNEX 7

DISPUTE RESOLUTION PROCEDURES

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE

COPY FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY

REQUEST. OMISSIONS ARE DESIGNATED [***. . .***]. A COMPLETE VERSION OF THIS
EXHIBIT

HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

66



--------------------------------------------------------------------------------

Annex 7

DISPUTE RESOLUTION PROCEDURES

Subject to the provisions of Article 16, these procedures shall be invoked if
either Party desires further escalation of a dispute that remains unresolved
after having been internally escalated to the extent available under Article 16:

A. Mediation.

(1) Controversies and Claims Subject to Mediation.

(a) If a dispute satisfies the criteria provided in Article 16.2.3 of this
Contract, either Party may request mediation of the dispute. The mediator will
be chosen by mutual agreement of the Parties, and will be an independent person
with a recognized reputation for fair-mindedness and extensive experience in the
mediation of complex commercial disputes. If the dispute involves complex
technical issues, the Mediator shall also have a relevant technical background
or will be empowered to retain an independent technical advisor. If a mediator
cannot be agreed upon within [***…***] after the request for mediation, the
Party requesting mediation shall provide the other Party with a list naming no
less than three and no more than five potential independent mediators, and the
other Party shall select one person from that list to serve as mediator within
[***. . .***] following receipt of the list.

(b) Within [***. . .***] after selection of the mediator, the Parties shall
simultaneously exchange any documentary materials or data relevant to and
supporting its position in the dispute in all future dispute resolution
proceedings concerning such dispute. Each Party shall use only such documentary
materials and data that it has provided, and such additional documentary
materials and data that it may obtain from the other Party in the limited
discovery described below. The Parties may engage in limited discovery
consisting of no more than [***. . .***] depositions and no more than
[***. . .***] requests for production of documents, including subparts. If the
Parties are unable to agree, the mediator shall determine the discovery
schedule. Unless otherwise

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE

COPY FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY

REQUEST. OMISSIONS ARE DESIGNATED [***. . .***]. A COMPLETE VERSION OF THIS
EXHIBIT

HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

67



--------------------------------------------------------------------------------

determined by the mediator or otherwise agreed by the Parties, the mediation
shall occur in the venue specified in Article 16.1 of this Contract within
[***…***] after the written request for mediation.

(2) Duties and Powers of Mediator.

(a) The Parties will cooperate with the mediator to negotiate a resolution to
the dispute acceptable to both Parties as expeditiously as possible. Each Party
shall be represented at the mediation session by a business person with full
authority to settle all disputed issues. Unless warranted by extraordinary
circumstances, the mediation session shall last no more than [***…***].

(b) The costs of the mediation will be borne equally by the Parties. In the
event that the Parties are unable to agree to a settlement at the mediation
within [***…***] of the date of the initial demand for it by either Boeing or
Owner, then such dispute may be submitted to the courts within the venue
specified in Article 16.1 of this Contract for resolution. The use of any
procedures under this Annex 7 or Article 16 will not be construed under the
doctrines of laches, waiver or estoppel to affect adversely the rights of either
party, and nothing in this paragraph will prevent either Owner or Boeing from
resorting to judicial proceedings if (a) good faith efforts to resolve the
dispute under these procedures have been unsuccessful or (b) interim or
injunctive relief from a court is necessary to prevent serious and irreparable
injury to one party or to others.

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE

COPY FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY

REQUEST. OMISSIONS ARE DESIGNATED [***. . .***]. A COMPLETE VERSION OF THIS
EXHIBIT

HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

68



--------------------------------------------------------------------------------

 

Annex 8

Reserved

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE

COPY FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY

REQUEST. OMISSIONS ARE DESIGNATED [***. . .***]. A COMPLETE VERSION OF THIS
EXHIBIT

HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

69



--------------------------------------------------------------------------------

 

Annex 9

U.S. Government Indemnification

Contract

See Appendix 1, Referenced Documents for

Amended and Restated Contract No. BSC-2000-001:

Tab B

U.S. Government Contract DCA100-01-C-3001,

Indemnification Contract, dated December 5, 2000

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE

COPY FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY

REQUEST. OMISSIONS ARE DESIGNATED [***. . .***]. A COMPLETE VERSION OF THIS
EXHIBIT

HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

70



--------------------------------------------------------------------------------

 

Annex 10

Reserved

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE

COPY FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY

REQUEST. OMISSIONS ARE DESIGNATED [***. . .***]. A COMPLETE VERSION OF THIS
EXHIBIT

HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

71



--------------------------------------------------------------------------------

Annex 11

Reserved

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE

COPY FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY

REQUEST. OMISSIONS ARE DESIGNATED [***. . .***]. A COMPLETE VERSION OF THIS
EXHIBIT

HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

72



--------------------------------------------------------------------------------

 

Annex 12

Reserved

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE

COPY FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY

REQUEST. OMISSIONS ARE DESIGNATED [***. . .***]. A COMPLETE VERSION OF THIS
EXHIBIT

HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

73



--------------------------------------------------------------------------------

 

Annex 13

Binder Letters from Owner’s Insurance

Agent

See Appendix 1, Referenced Documents for

Amended and Restated Contract No. BSC-2000-001:

Tab A

Satellite Third Party In Orbit Liability Insurance,

Policy No. [***…***], dated 11 December 2009

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE

COPY FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY

REQUEST. OMISSIONS ARE DESIGNATED [***. . .***]. A COMPLETE VERSION OF THIS
EXHIBIT

HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

74



--------------------------------------------------------------------------------

 

Annex 14

Insurance Agent’s Letter Confirming

Schedule A Risks are Covered

when Schedule B is in Effect

See Appendix 1, Referenced Documents for

Amended and Restated Contract No. BSC-2000-001:

Tab A

Satellite Third Party In Orbit Liability Insurance,

Policy No. [***…***], dated 11 December 2009

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE

COPY FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY

REQUEST. OMISSIONS ARE DESIGNATED [***. . .***]. A COMPLETE VERSION OF THIS
EXHIBIT

HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

75



--------------------------------------------------------------------------------

 

Annex 15

SF30 Evidencing USG Approval to Change

In-orbit Insurance Policy

See Appendix 1, Referenced Documents for

Amended and Restated Contract No. BSC-2000-001:

Tab C

Amendment P00001 to

U.S Government Contract DCA100-01-C-3001,

dated December 3, 2003

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE

COPY FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY

REQUEST. OMISSIONS ARE DESIGNATED [***. . .***]. A COMPLETE VERSION OF THIS
EXHIBIT

HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

76



--------------------------------------------------------------------------------

 

Annex 16

Reserved

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE

COPY FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY

REQUEST. OMISSIONS ARE DESIGNATED [***. . .***]. A COMPLETE VERSION OF THIS
EXHIBIT

HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

77



--------------------------------------------------------------------------------

 

Annex 17

Group Call Functionality

The Parties acknowledge that the Parties’ obligations under certain provisions
of Annex 17, Group Call Functionality, a copy of which is attached hereto, have
either been terminated or released pursuant to the terms of the Intellectual
Property Rights License Agreement (BMC-2010-1455), dated May 28, 2010, among
Iridium Satellite LLC, Iridium Constellation LLC, The Boeing Company, and Boeing
Management Company, in each case as and to the extent set forth therein.

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE

COPY FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY

REQUEST. OMISSIONS ARE DESIGNATED [***. . .***]. A COMPLETE VERSION OF THIS
EXHIBIT

HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

78



--------------------------------------------------------------------------------

 

Annex 18

Broadband Functionality

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE

COPY FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY

REQUEST. OMISSIONS ARE DESIGNATED [***. . .***]. A COMPLETE VERSION OF THIS
EXHIBIT

HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

79



--------------------------------------------------------------------------------

 

Annex 18

Iridium Broadband

RECITALS

WHEREAS, Motorola, Inc. (“Motorola”) has licensed to Owner’s Affiliate, Iridium
Satellite, among other things, all software (ground-based and space-based)
necessary to operate and maintain the ICS satellite fleet including the
Satellite Software. The capitalized terms contained in this Annex 18 shall have
the same meaning as provided in the main body of the Contract, and

WHEREAS, the operation of the ICS satellite fleet is the responsibility of
Owner, which owns the satellite fleet, and

WHEREAS, Boeing proposes to implement its Iridium Broadband design by developing
software (including modifications to the Satellite Software) to be uploaded to
the ICS satellite fleet to enable Iridium Broadband functionality (the
“Broadband Functionality”), and

WHEREAS, pursuant to Iridium Satellite’s agreements with Motorola, (i) Iridium
Satellite’s licenses of the ICS Software extend to Boeing solely to the extent
that Boeing needs such licenses to operate and maintain the Iridium system on
behalf of Iridium Satellite, and (ii) the phrase “operate and maintain the
Iridium system” includes Iridium Satellite’s right to upgrade and enhance the
Iridium system, and

WHEREAS, Iridium Satellite represents and warrants that Iridium Satellite’s
license agreement(s) with Motorola authorizes Boeing to implement the Broadband
Functionality on the ICS, and

WHEREAS, Owner and Iridium Satellite desire that Boeing participate in the
development of the Broadband Functionality by developing the necessary satellite
software changes, and

WHEREAS, Owner and Boeing agree to make commercially reasonable efforts to
implement the Broadband Functionality in a timely manner in order to support a
product demonstration and first operational deployment midyear 2008.

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE

COPY FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY

REQUEST. OMISSIONS ARE DESIGNATED [***. . .***]. A COMPLETE VERSION OF THIS
EXHIBIT

HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

80



--------------------------------------------------------------------------------

 

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
promises contained herein, the Parties agreed to execute this Amendment 012 that
incorporates the Broadband Functionality as Annex 18 to the Original Contract.

 

1.0 Agreement of the Parties

The Parties have agreed to participate in a program to develop and thereafter
provide Broadband Functionality to Iridium Satellite’s and Owner’s customers.

Iridium Satellite represents and warrants that Iridium Satellite’s license
agreement(s) with Motorola authorizes Boeing to implement the Iridium Broadband
Functionality on the ICS. Without limiting the foregoing, Iridium Satellite
represents and warrants that its license agreement(s) with Motorola specifically
include the Intellectual Property identified in Exhibit B to this Annex 18, and
further that said license allows Boeing to use the items identified in Exhibit B
for the purposes of this Agreement.

2.0 Statement of Work

In accordance with the following paragraphs and the Division of Responsibility
between Owner and Boeing attached hereto as Exhibit A, Owner and Boeing will
develop modifications and enhancements to the Iridium system (all such
modifications and enhancements being hereinafter referred to as the “Broadband
Modifications”, and those created by or on behalf of Boeing and identified in
Exhibit A as solely Boeing’s responsibility being hereinafter referred to as the
“Boeing Broadband Modifications”) necessary to enable Broadband Functionality.

The work performed by Boeing under this Annex 18 shall not modify or materially
affect Boeing’s continued performance of all of its obligations under this
Contract. Owner and Boeing shall make commercially reasonable efforts to
complete the Broadband Modifications to the extent necessary to support a
demonstration to certain of Owner’s customers. If the demonstration is
successful and Owner in its sole discretion approves deployment, Owner and
Boeing shall make commercially reasonable efforts to make the Broadband
Functionality ready for operational deployment to customers in 2008.

Prior to uploading the Boeing Broadband Modifications to the satellites, Boeing
and Owner shall test such Boeing Broadband Modifications in accordance with
mutually agreed procedures and processes, including but not limited to impact
analysis and risk assessment vis-a-vis the ICS and gateway and Individual
Subscriber Unit (ISU). All the results of testing shall be shared between Boeing
and Owner. Upon successful testing of the Broadband Modifications and Owner’s
approval Boeing will upload the Boeing Broadband Modifications to the
satellites.

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE

COPY FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY

REQUEST. OMISSIONS ARE DESIGNATED [***. . .***]. A COMPLETE VERSION OF THIS
EXHIBIT

HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

81



--------------------------------------------------------------------------------

 

3.0 Intellectual Property Rights

3.1 “Intellectual Property” means all common law and statutory proprietary
rights with respect to intellectual property, including patents, patent
applications, copyrights, industrial designs, trademarks and service marks (and
all goodwill associated with the foregoing), database rights, design rights
(whether registered or not), trade secrets, mask work rights, data rights, moral
rights, and similar rights existing from time to time under the intellectual
property laws of the United States, any state or foreign jurisdiction, or
international treaty regime.

All Intellectual Property created by Owner shall be the sole and exclusive
property of Owner. All Intellectual Property created by Boeing that is authored,
developed, conceived or first actually reduced to practice in the performance of
work under this Annex 18, including without limitation all Boeing Broadband
Modifications (collectively, “Foreground Intellectual Property”), whether or not
patentable, shall be owned by Iridium Satellite, shall constitute work specially
ordered and commissioned for use as contribution to a collective work and shall
constitute work made for hire pursuant to U.S. copyright law. If the Foreground
Intellectual Property or any portion thereof is not considered a work made for
hire, or if Boeing may be entitled to claim any other ownership interest in any
of the Foreground Intellectual Property, Boeing transfers, grants, conveys,
assigns, and relinquishes exclusively to Iridium Satellite all of Boeing’s
worldwide right, title, and interest in and to such materials, under patent,
copyright, trade secret and trademark law, in perpetuity or for the longest
period otherwise permitted by law. On a T&M basis, Boeing shall execute any
documents reasonably requested by Iridium Satellite and shall perform any and
all further acts reasonably deemed necessary or desirable by Iridium Satellite
to confirm, perfect or exploit the ownership of the Foreground Intellectual
Property by Iridium Satellite.

3.2. Iridium Satellite may disclose, transfer or license the Foreground
Intellectual Property to third parties without the prior written consent of
Boeing for any purposes including, but not limited to, development,
enhancements, improvements, or services. Boeing shall provide source code and
programmer’s notes for the Boeing Broadband Modifications to Owner or Iridium
Satellite upon request by Owner or Iridium Satellite.

3.3. Boeing hereby grants to Iridium Satellite a non-exclusive, perpetual,
worldwide, royalty-free right and license to use, and modify Boeing’s
Intellectual Property pertaining solely to Boeing Broadband Modifications owned
exclusively by Boeing prior to performance of work under this Annex 18
(“Background Intellectual

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE

COPY FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY

REQUEST. OMISSIONS ARE DESIGNATED [***. . .***]. A COMPLETE VERSION OF THIS
EXHIBIT

HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

82



--------------------------------------------------------------------------------

Property”) solely in connection with the ICS. Except as explicitly stated
herein, no license to any Background Intellectual Property of a party is granted
to any other party under this Agreement.

3.4. As required by Motorola’s agreement with Iridium Satellite (Intellectual
Property Rights Agreement, dated December 12, 2000) as it relates to Satellite
Software and gateway software, Boeing shall not use any Motorola-owned
Intellectual Property, including modifications or derivatives thereof, on behalf
of any party other than Owner and Iridium Satellite and their subsidiaries and
Affiliates.

4.0 Period of Performance

The period of performance covered by this Annex 18 will commence on execution of
the Amendment 011 and continue for the duration of the Useful Life of the ICS,
unless earlier terminated in accordance with Section 7 hereof.

5.0 Implementation of the Broadband Functionality

Beginning upon successful implementation of the Broadband Functionality, Owner
agrees to make payments in accordance with Paragraph 6.0 of this Annex 18.

6.0 Payment Provisions

6.1 In consideration for Boeing’s fulfillment of its obligations set forth in
Paragraph 2.0, above, Owner shall pay Boeing on a Time and Material basis for
each direct labor hour expended by Boeing at the billing rate set forth in Annex
5, Paragraph 5.2, of this Contract.

6.2 Payment Schedule

Boeing will invoice Owner monthly for amounts owing under paragraph 6 above.
Boeing’s invoice shall separately show the direct labor hours charged to develop
and implement the Broadband Functionality and the rate applied.

6.3 Form of Payment

Owner will make all payments to Boeing by unconditional wire transfer of
immediately available funds in United States Dollars in a bank account in the
United States designated by Boeing as follows.

Account# [***…***]

[***…***]

New York, NY

ABA Routing# [***…***]

Swift Code: [***…***]

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE

COPY FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY

REQUEST. OMISSIONS ARE DESIGNATED [***. . .***]. A COMPLETE VERSION OF THIS
EXHIBIT

HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

83



--------------------------------------------------------------------------------

 

6.4 Payment Verification

If, after receipt of an invoice, Owner believes a billing error has occurred,
Owner shall provide to Boeing evidence of such error. If, after investigation,
Boeing agrees that there is a billing error, Boeing shall make corrections
accordingly. If Boeing disagrees, the parties will negotiate in good faith to
resolve the disagreement. If billing disagreements occur and are not
satisfactorily resolved by the Parties, the Parties agree to allow an audit by
an independent third party audit firm. Such audit requires a written
notification by the Party requesting the audit to the other Party [***…***] to
the audit. The audit will be paid for by [***…***].

7.0 Termination of This Annex 18

This Annex 18 shall terminate upon mutual agreement of the Parties.

This Annex 18 shall also terminate without liability to either Party if, after
completion of Owner’s impact assessment and risk analysis or at anytime
thereafter, Owner determines that there is unacceptable risk to the ICS or
gateway or Individual Subscriber Unit (ISU).

Termination of this Annex 18 shall not affect Boeing’s performance under other
articles and annexes of this Contract.

8.0 Termination for Default

In the event that Boeing defaults under Article 12 (Termination for Default) of
this Contract, or upon the expiration of this Contract in accordance with its
terms, Boeing agrees to provide transitional support to the successor ICS
operations and maintenance contractor (“Successor Contractor”). Boeing shall
have no right, title or interest in any modifications to or enhancements of the
Broadband Modifications created by any Successor Contractor.

9.0 Survival

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE

COPY FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY

REQUEST. OMISSIONS ARE DESIGNATED [***. . .***]. A COMPLETE VERSION OF THIS
EXHIBIT

HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

84



--------------------------------------------------------------------------------

 

In the event of a termination of the O&M Contract for any reason, the parties
agree that this Annex 18 shall survive such termination, that this Annex 18
shall be deemed expressly included in Section 22.4 of the Contract, and that
Owner’s payments to Boeing shall continue in accordance with paragraph 6.0
(Payment Provisions) above.

10.0 No Joint Venture

This Annex 18 shall neither constitute, give effect, nor otherwise imply a joint
venture, pooling arrangement, partnership, or formal business organization of
any kind.

11.0 Reserved.

 

12.0 Indemnification

To the extent that the Authorization and Consent clause (FAR 52.227-1) contained
in Iridium Satellite’s contract with the USG, and as incorporated into this
Contract, does not provide Boeing with immunity against third party claims for
infringement of U.S. patents or copyright, Iridium Satellite and Owner, in
addition to Article 15.2, “Indemnity,” shall indemnify Boeing as follows:

Owner shall indemnify and hold Boeing, and its respective Affiliates, officers,
directors, agents and employees, harmless from and against all claims, losses,
damages, liabilities or expenses (including reasonable attorneys’ fees and
expenses) related to the infringement, misappropriation or violation of any
United States Intellectual Property right relating to the Intellectual Property
identified in Exhibit B. Boeing will duly notify Owner of any such claim, suit
or action and Owner will, at its expense, fully defend such claim, suit or
action on behalf of indemnities.

To the extent that the Authorization and Consent clause (FAR 52.227-1) contained
in Iridium Satellite’s contract with the USG, does not provide Iridium Satellite
with immunity against third party claims for infringement of U.S. patents or
copyright Boeing shall indemnify and hold Owner, and its respective Affiliates,
officers, directors, agents and employees (“Indemnitee”), harmless from and
against all losses, damages, liabilities or expenses (including reasonable
attorneys’ fees and expenses) related to the infringement, misappropriation or
violation of any U.S. patent, trade secret, or copyright and arising out of the
Boeing Broadband Modifications, to the extent that such claim is unrelated to
the Intellectual Property identified in Exhibit B (“Indemnification Claims”).
Owner will duly notify Boeing of any such, suit or action and Boeing will, at
its expense, fully defend such suit or action on behalf of Indemnitee. This
indemnification of Owner is contingent upon: (i) Boeing being notified promptly
of any Indemnification Claims; (ii) Boeing having the sole right to control and
defend or settle any litigation within the scope

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE

COPY FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY

REQUEST. OMISSIONS ARE DESIGNATED [***. . .***]. A COMPLETE VERSION OF THIS
EXHIBIT

HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

85



--------------------------------------------------------------------------------

of this indemnity; and (iii) all Indemnitees cooperate to the extent necessary
at Boeing’s sole expense in the defense of any Indemnification Claims.

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE

COPY FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY

REQUEST. OMISSIONS ARE DESIGNATED [***. . .***]. A COMPLETE VERSION OF THIS
EXHIBIT

HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

86